Exhibit 10.82

 

UNITED STATES BANKRUPTCY COURT

DISTRICT OF DELAWARE

 

In re:

  

        :

         

:

  

Jointly Administered

BORDEN CHEMICALS AND PLASTICS

  

    :

  

Case No. 01-1268 (PJW)

OPERATING LIMITED PARTNERSHIP, a

  

:

    

Delaware limited partnership, et al.,

  

        :

  

(Chapter 11)

    

:

    

Debtors.

  

:

         

:

    

And

  

:

         

:

         

:

  

Case No. 02-10875 (PJW)

In re:

  

:

         

:

  

(Chapter 11)

BCP MANAGEMENT, INC.,

  

:

    

a Delaware corporation,

  

:

         

:

    

Debtor.

  

:

    

 

--------------------------------------------------------------------------------

  

:

    

 

THIRD AMENDED JOINT PLAN OF LIQUIDATION OF (1) BORDEN

CHEMICALS AND PLASTICS OPERATING LIMITED PARTNERSHIP

AND BCP FINANCE CORPORATION AND (2) BCP MANAGEMENT, INC.

 

 

 

MICHAEL D. DEBAECKE, ESQ, (DE 3186)

BLANK ROME COMISKY &

    MCCAULEY LLP

Chase Manhattan Centre

1201 Market Street, Suite 800

Wilmington, DE 19801

(302) 425-6412

 

 

MICHAEL R. LASTOWSKI, ESQ. (DE 3892)

DUANE MORRIS LLP

1100 North Market Street, Suite 1200

Wilmington, Delaware 19801

(302) 657-4942

-and-

 

-and-

ROBERT J. SIDMAN, ESQ. (OH 0017390)

VORYS, SATER, SEYMOUR AND

    PEASE LLP

52 East Gay Street

Columbus, OH 43215

(614) 464-6422

 

DAVID G. HEIMAN, ESQ. (OH 0038271)

JONES, DAY, REAVIS & POGUE

North Point

901 Lakeside Avenue

Cleveland, Ohio 44114

(216) 586-3939

 

   

NEIL P. OLACK, ESQ. (GA 551250)

JONES, DAY, REAVIS & POGUE

3500 SunTrust Plaza

303 Peachtree Street, N.E.

Atlanta, Georgia 30308-3242

(404) 521-3939

 

ATTORNEYS FOR DEBTOR AND

DEBTOR IN POSSESSION

BCP MANAGEMENT, INC.

 

December 5, 2002

 

ATTORNEYS FOR DEBTORS AND

DEBTORS IN POSSESSION

BORDEN CHEMICALS AND PLASTICS

OPERATING LIMITED PARTNERSHIP

AND BCP FINANCE CORPORATION

 

 

 



--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

 

              

Page

--------------------------------------------------------------------------------

INTRODUCTION

            

1

Article I

  

DEFINED TERMS, RULES OF INTERPRETATION AND COMPUTATION OF TIME

  

1

A.

  

Defined Terms

  

1

    

1.

  

“Administrative Claim”

  

1

    

2.

  

“Administrative Trade Claim”

  

2

    

3.

  

“Allowed Claim”

  

2

    

4.

  

“Allowed [        ] Claim”

  

2

    

5.

  

“APSC Claim”

  

2

    

6.

  

“Assets”

  

2

    

7.

  

“Assumed Executory Contracts”

  

2

    

8.

  

“ Ballots”

  

2

    

9.

  

“Bank Loan Claim”

  

2

    

10.

  

“Bankruptcy Code”

  

2

    

11.

  

“Bankruptcy Court”

  

2

    

12.

  

“Bankruptcy Rules”

  

2

    

13.

  

“Bar Date”

  

3

    

14.

  

“Bar Date Order”

  

3

    

15.

  

“BCP Available Cash”

  

3

    

16.

  

“BCPM Available Cash”

  

3

    

17.

  

“BCP Liquidating LLC”

  

3

    

18.

  

“BCPM DIP Facility”

  

3

    

19.

  

“BCPM DIP Lender”

  

3

    

20.

  

“BCPM Liquidating LLC”

  

3

    

21.

  

“BCP LLC Agent”

  

3

    

22.

  

“BCPM LLC Agent”

  

3

    

23.

  

“BCP LLC Agreement”

  

3

    

24.

  

“BCPM LLC Agreement”

  

4

    

25.

  

“BCP LLC Managers”

  

4

    

26.

  

“BCPM LLC Managers”

  

4

    

27.

  

“Borden Entity”

  

4

    

28.

  

“Business Day”

  

4

    

29.

  

“Cash”

  

4

    

30.

  

“Cash Management Order”

  

4

 

 

-i-



--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

(continued)

 

         

Page

--------------------------------------------------------------------------------

    

31.

  

“Causes of Action”

  

4

    

32.

  

“Chapter 11 Case”

  

4

    

33.

  

“Claim”

  

4

    

34.

  

“Claims Objection Bar Date”

  

4

    

35.

  

“Class”

  

5

    

36.

  

“Common Shares of BCPM”

  

5

    

37.

  

“Common Shares of BCP Finance”

  

5

    

38.

  

“Confirmation”

  

5

    

39.

  

“Confirmation Date”

  

5

    

40.

  

“Confirmation Hearing”

  

5

    

41.

  

“Confirmation Order”

  

5

    

42.

  

“Creditors’ Committees”

  

5

    

43.

  

“Cure Amount Claim”

  

5

    

44.

  

“Debtor,” “Debtors,” “Debtors in Possession” or “DIP”

  

5

    

45.

  

“Derivative Claim”

  

5

    

46.

  

“DIP”

  

5

    

47.

  

“DIP Facilities”

  

5

    

48.

  

“DIP Lender”

  

5

    

49.

  

“Disbursing Agent”

  

6

    

50.

  

“Disclosure Statement”

  

6

    

51.

  

“Disputed”

  

6

    

52.

  

“Disputed Insured Claim”

  

6

    

53.

  

“Distribution”

  

6

    

54.

  

“Distribution Record Date”

  

6

    

55.

  

“Document Reviewing Centers”

  

6

    

56.

  

“Effective Date”

  

6

    

57.

  

“Estate”

  

7

    

58.

  

“Executory Contract or Unexpired Lease”

  

7

    

59.

  

“Face Amount”

  

7

    

60.

  

“Fee Claim”

  

7

    

61.

  

“Fee Order”

  

7

    

62.

  

“File,” “Filed” or “Filing”

  

7

    

63.

  

“Final Order”

  

7

 

 

-ii-



--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

(continued)

 

         

Page

--------------------------------------------------------------------------------

    

64.

  

“Fleet”

  

8

    

65.

  

“Fleet DIP Facility”

  

8

    

66.

  

“Fleet DIP Lender”

  

8

    

67.

  

“General Unsecured Claim”

  

8

    

68.

  

“General Partnership Interests of BCP”

  

8

    

69.

  

“Impaired”

  

8

    

70.

  

“Indenture Trustee”

  

8

    

71.

  

“Insured Claim”

  

8

    

72.

  

“Intercompany Claim”

  

8

    

73.

  

“Interdebtor Claims”

  

8

    

74.

  

“Interest”

  

8

    

75.

  

“IRS”

  

8

    

76.

  

“Limited Partnership Interests of BCP”

  

8

    

77.

  

“LLC Agent”

  

8

    

78.

  

“Loan Agreement”

  

8

    

79.

  

“Ordinary Course Professional Order”

  

9

    

80.

  

“Person”

  

9

    

81.

  

“Petition Date”

  

9

    

82.

  

“Plan”

  

9

    

83.

  

“Plan Supplement”

  

9

    

84.

  

“Prepetition Credit Facility”

  

9

    

85.

  

“Prepetition Indenture”

  

9

    

86.

  

“Priority Claim”

  

9

    

87.

  

“Priority Tax Claim”

  

9

    

88.

  

“Professional”

  

9

    

89.

  

“Professional Fee Claim”

  

9

    

90.

  

“Professional Fees”

  

9

    

91.

  

“Proof of Claim”

  

9

    

92.

  

“Pro Rata”

  

10

    

93.

  

“Quarterly Distribution Date”

  

10

    

94.

  

“Real Property Executory Contract or Unexpired Lease”

  

10

    

95.

  

“Restructuring Transactions”

  

10

    

96.

  

“Schedules”

  

10

 

-iii-



--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

(continued)

 

                 

Page

--------------------------------------------------------------------------------

   

97.

 

“Secured Claim”

       

10

   

98.

 

“Senior Note Claim”

       

10

   

99.

 

“Senior Notes”

       

10

   

100.

 

“Stipulation of Amount and Nature of Claim”

       

10

   

101.

 

“Tax”

       

10

   

102.

 

“Tax Code”

       

11

   

103.

 

“Tort Claim”

       

11

   

104.

 

“Trade Claim”

       

11

   

105.

 

“Treasury Regulations”

       

11

   

106.

 

“Unimpaired Claim”

       

11

   

107.

 

“Unimpaired Class”

       

11

   

108.

 

“Uninsured Claim”

       

11

   

109.

 

“U.S. Trustee”

       

11

   

110.

 

“Voting Deadline”

       

11

   

111.

 

“Voting Instructions”

       

11

   

112.

 

“Voting Record Date”

       

11

B.

 

Rules of Interpretation and Computation of Time

       

11

   

1.

 

Rules of Interpretation

       

11

   

2.

 

Computation of Time

       

12

Article II

 

CLASSES OF CLAIMS AND INTERESTS

       

12

A.

 

Classes of Claims Against BCP/BCP Finance

       

12

   

1.

 

Secured Claims

       

12

       

a.      Class C-1 (BCP Bank Loan Claims)

  

12

       

b.      Class C-2 (Other Secured Claims)

  

12

   

2.

 

Unsecured Claims

       

12

       

a.      Class C-3 (BCP Unsecured Priority Claims)

  

12

       

b.      Class C-4 (BCP General Unsecured Claims)

  

12

       

c.      Class C-5 (BCP Intercompany Claims)

  

12

       

d.      Class C-6 (BCP Penalty Claims)

  

12

       

e.      Class C-7 (BCP Convenience Claims)

  

13

       

f.       Class C-8 (BCP Finance Claims)

  

13

       

g.      Class C-9 (Certain BCP Environmental Claims)

  

13

       

h.      Class C-10 (Senior Note Claims)

  

13

 

 

-iv-



--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

(continued)

 

 

         

Page

--------------------------------------------------------------------------------

B.

  

Classes of Interests in BCP/BCP Finance

  

13

    

1.

  

Class E-1 (BCP Limited Partnership Interests). Interests on account of the
Limited Partnership Interests of BCP

  

13

    

2.

  

Class E-2 (BCP General Partnership Interests). Interests on account of the
General Partnership Interests of BCP

  

13

    

3.

  

Class E-3 (BCP Finance Common Shares). Interests on account of the Common Shares
of BCP Finance

  

13

C.

  

Classes of Claims Against BCPM

  

13

    

1.

  

Secured Claims

  

13

         

a.

  

Class CC-1

  

13

         

b.

  

Class CC-2

  

13

    

2.

  

Unsecured Claims

  

13

         

a.

  

Class CC-3 (BCPM Unsecured Priority Claims)

  

13

         

b.

  

Class CC-4 (BCPM General Unsecured Claims)

  

13

         

c.

  

Class CC-5 (BCPM Intercompany Claims)

  

13

         

d.

  

Class CC-6 (BCPM Penalty Claims)

  

14

         

e.

  

Class CC-7 Intentionally omitted

  

14

         

f.

  

Class CC-8 Intentionally omitted

  

14

         

g.

  

Class CC-9 (Certain BCPM Environmental Claims)

  

14

D.

  

Classes of Interests in BCPM

  

14

    

1.

  

Class EE-1 (BCPM Shares): Interests on account of the Common shares of BCPM

  

14

Article III

  

TREATMENT OF CLAIMS AND INTERESTS

  

14

A.

  

Unclassified Claims

  

14

    

1.

  

Payment of Administrative Claims

  

14

         

a.

  

Administrative Claims in General

       

14

         

b.

  

Statutory Fees

       

14

         

c.

  

Ordinary Course Liabilities

       

15

         

d.

  

Claims Under the Fleet DIP Facility

       

15

         

e.

  

Claims Under the BCPM DIP Facility

       

15

         

f.

  

Professional Fee Claims

       

15

         

g.

  

Bar Dates for Administrative Claims

       

15

              

i.      General Bar Date Provisions

  

15

              

ii.    Bar Dates for Certain Administrative Claims

  

16

 

 

-iv-



--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

(continued)

 

                  

Page

--------------------------------------------------------------------------------

             

            A.        Professional Compensation

  

16

             

            B.        Ordinary Course Liabilities

  

16

             

            C.        Claims Under the BCPM DIP facility

  

16

    

2.

  

Payment of Priority Tax Claims

  

16

         

a.

 

Priority Tax Claims

  

16

         

b.

 

Other Provisions Concerning Treatment of Priority Tax Claims

  

17

B.

  

Classified Claims of BCP/BCP Finance

  

17

    

1.

  

Secured Claims

  

17

         

a.

 

Class C-1 Claims (BCP Bank Loan Claims) are Unimpaired

  

17

         

b.

 

Class C-2 Claims (Other Secured Claims) are Impaired

  

17

    

2.

  

Unsecured Claims

  

17

         

a.

 

Class C-3 Claims (BCP Unsecured Priority Claims) are Unimpaired

  

17

         

b.

 

Class C-4 Claims (BCP General Unsecured Claims) are Impaired

  

17

         

c.

 

Class C-5 Claims (BCP Intercompany Claims) are Impaired

  

17

         

d.

 

Class C-6 Claims (BCP Penalty Claims) are Impaired

  

18

         

e.

 

Class C-7 (BCP Convenience Claims) are Impaired

  

18

         

f.

 

Class C-8 (BCP Finance Claims) are Impaired

  

18

         

g.

 

Class C-9 (Certain BCP Environmental Claims) are Unimpaired

  

18

         

h.

 

Class C-10 (Senior Note Claims) are Impaired

  

18

C.

  

Classified Interests

  

18

    

1.

  

Class E-1 Interests (Limited Partnership Interests of BCP) are Impaired

  

18

    

2.

  

Class E-2 Interests (General Partnership Interests of BCP) are Impaired

  

19

    

3.

  

Class E-3 Interests (Common Shares of BCP Finance) are Impaired

  

19

D.

  

Classified Claims of BCPM

  

19

    

1.

  

Secured Claims

  

19

         

a.

 

Class CC-1 Claims (BCPM Secured Claims) are Unimpaired

  

19

    

2.

  

Unsecured Claims

  

19

         

a.

 

Class CC-3 Claims (BCPM Unsecured Priority Claims) are Unimpaired

  

19

         

b.

 

Class CC-4 Claims (BCPM General Unsecured Claims) are Impaired

  

19

         

c.

 

Class CC-5 Claims (BCPM Intercompany Claims) are Impaired

  

19

         

d.

 

Class CC-6 Claims (BCPM Penalty Claims) are Impaired

  

20

         

e.

 

Class CC-7

  

20

         

f.

 

Class CC-8

  

20

 

-vi-

 



--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

(continued)

 

 

                

Page

--------------------------------------------------------------------------------

       

g.

 

Class CC-9 (Certain BCPM Environmental Claims) are Unimpaired

  

20

E.

 

Classified Interests of BCPM

  

20

   

1.

 

Class EE-1 Interests (Common Shares of BCPM) are Impaired

  

20

F.

 

Claims for Substantial Contribution

  

20

G.

 

Deficiency Claims

  

20

Article IV

 

EFFECT OF CONFIRMATION

  

21

A.

 

Transfer, Liquidation of Assets

  

21

   

1.

 

Transfer

  

21

   

2.

 

Liquidation

  

21

B.

 

Release of Assets

  

21

C.

 

Binding Effect

  

21

D.

 

Term of Injunctions or Stays

  

21

E.

 

Causes of Action

  

21

F.

 

Final Satisfaction of Claims

  

22

G.

 

Injunction

  

22

Article V

 

MEANS FOR IMPLEMENTATION OF THE PLAN

  

22

A.

 

Implementation of the Plan

  

22

   

1.

 

Restructuring Transactions

  

22

   

2.

 

Obligations of Any Successor Corporation in a Restructuring Transaction

  

23

   

3.

 

Effectuating Documents; Further Transactions

  

23

   

4.

 

Bank Accounts

  

24

B.

 

BCP Liquidating LLC

  

24

   

1.

 

Establishment of BCP Liquidating LLC

  

24

   

2.

 

Purpose of BCP Liquidating LLC

  

24

   

3.

 

BPC LLC Agent

  

24

   

4.

 

Managers of BCP Liquidating LLC

  

25

   

5.

 

Transfer of Assets

  

25

   

6.

 

Funding Expenses of BCP Liquidating LLC

  

26

   

7.

 

Privilege

  

26

   

8.

 

Professionals

  

26

   

9.

 

LLC Distributions; Claimants

  

27

   

10.

 

Valuation of Assets

  

27

   

11.

 

Liquidation of Assets

  

27

 

-vii-



--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

(continued)

 

    

Page

--------------------------------------------------------------------------------

    

12.

  

Investment Powers

  

27

    

13.

  

LLC Reporting Duties; Income Tax and Related Information

  

28

    

14.

  

Tax Cooperation and Information

  

28

    

15.

  

Termination

  

29

    

16.

  

Net BCP Liquidating LLC Recoveries; Affirmative Obligations

  

29

C.

  

BCPM Liquidating LLC

  

29

    

  1.

  

Establishment of BCPM Liquidating LLC

  

30

    

  2.

  

Purpose of BCPM Liquidating LLC

  

30

    

  3.

  

BCPM LLC Agent

  

31

    

  4.

  

Managers of BCPM Liquidating LLC

  

31

    

  5.

  

Transfer of Assets

  

31

    

  6.

  

Funding Expenses of BCPM Liquidating LLC

  

31

    

  7.

  

Privilege

  

31

    

  8.

  

Professionals

  

32

    

  9.

  

LLC Distributions; Claimants

  

32

    

10.

  

Valuation of Assets

  

32

    

11.

  

Liquidation of Assets

  

32

    

12.

  

Investment Powers

  

33

    

13.

  

LLC Reporting Duties; Income Tax and Related Information

  

33

         

a.    Tax Status

  

33

         

b.    Statement of BCPM

  

33

         

c.    Other Filings

  

33

         

d.    Right to Obtain Information from Members

  

34

    

14.

  

Tax Cooperation and Information

  

34

    

15.

  

Termination

  

34

    

16.

  

Net BCPM Liquidating LLC Recoveries; Affirmative Obligations

  

34

D.

  

Preservation of Causes of Action; Settlement of Claims and Releases

  

35

    

1.

  

Preservation of Causes of Action

  

35

    

2.

  

Comprehensive Settlement of Claims and Controversies

  

35

    

3.

  

Releases

  

35

         

a.    General Releases by Holders of Claims or Interests

  

35

         

b.    Injunction Related to Releases

  

36

E.

  

Limitations on Amounts to Be Distributed to Holders of Allowed Insured Claims

  

36

 

 

-viii-



--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

(continued)

 

    

Page

--------------------------------------------------------------------------------

F.

  

Cancellation and Surrender of Instruments, Securities and Other Documentation

  

36

G.

  

Release of Liens

  

37

H.

  

Exemption from Certain Transfer Taxes

  

37

I. 

  

Closing of the Chapter 11 Cases

  

37

Article VI

  

TREATMENT OF EXECUTORY CONTRACTS AND UNEXPIRED LEASES

  

37

A.

  

Executory Contracts and Unexpired Leases to Be Assumed or Assumed and Assigned

  

37

    

1.

  

Assumption and Assignment Generally

  

37

    

2.

  

Assumptions and Assignments of Real Property Executory Contracts or Unexpired
Leases

  

38

    

3.

  

Assignments Related to the Restructuring Transactions

  

38

    

4.

  

Approval of Assumptions and Assignments

  

38

B.

  

Payments Related to the Assumption of Executory Contracts or Unexpired Leases

  

38

C.

  

Executory Contracts and Unexpired Leases to Be Rejected

  

39

D.

  

Bar Date for Rejection Damages

  

39

E.

  

Contracts and Leases Entered Into After the Petition Date

  

39

Article VII

  

PROVISIONS GOVERNING DISTRIBUTIONS

  

39

A.

  

Distributions for Claims Allowed as of the Effective Date

  

39

B.

  

Method of Distributions to Holders of Claims

  

40

C.

  

Disbursing Agent; Compensation and Reimbursement for Services Related to
Distributions

  

40

D.

  

Delivery of Distributions and Undeliverable or Unclaimed Distributions

  

41

    

1.

  

Delivery of Distributions

  

41

         

a.    Generally

  

41

         

b.    Special Provisions for Distributions to Holders of Senior Note Claims

  

41

    

2.

  

Undeliverable Distributions Held by Disbursing Agent

  

41

         

a.    Holding and Investment of Undeliverable Distributions

  

41

         

b.    After Distributions Become Deliverable

  

42

         

c.    Failure to Claim Undeliverable Distributions

  

42

E.

  

Distribution Record Date

  

42

F.

  

Means of Cash Payments

  

42

G.

  

Timing and Calculation of Amounts to Be Distributed

  

43

    

1.

  

Allowed Claims

  

43

    

2.

  

De Minimis Distributions

  

43

 

 

-ix-



--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

(continued)

 

                   

Page

--------------------------------------------------------------------------------

    

3.

  

Time Bar to Cash Payments

  

43

    

4.

  

Compliance with Tax Requirements

  

43

H.

  

Surrender of Canceled Instruments or Securities

  

44

I.

  

Setoffs

  

44

Article VIII

  

PROCEDURES FOR RESOLVING DISPUTED CLAIMS

  

44

A.

  

Prosecution of Objections to Claims

  

44

    

1.

  

Objections to Claims

  

44

    

2.

  

Authority to Prosecute Objections

  

44

B.

  

Estimation of Claims

  

45

C.

  

Treatment of Disputed Claims

  

45

    

1.

  

Disputed APSC Claims

  

45

    

2.

  

Disputed General Unsecured Claims Against BCP and BCPM

  

45

    

3.

  

Distributions on Account of Disputed Claims Once Allowed

  

45

         

a.

  

Disputed APSC Claims

  

45

         

b.

  

Disputed General Unsecured Claims

  

46

    

4.

  

Disputed Unsecured Claims That Are Disallowed

  

46

D.

  

Allowance; Disallowance of Claims and Interests

  

46

    

1.

  

Allowance of Claims

  

46

    

2.

  

Disallowance of Claims

  

46

Article IX

  

CONDITIONS PRECEDENT TO CONFIRMATION AND CONSUMMATION OF THE PLAN

  

47

A.

  

Conditions Precedent to Confirmation

  

47

B.

  

Conditions Precedent to the Effective Date

  

47

C.

  

Waiver of Conditions to the Confirmation or Effective Date

  

47

D.

  

Effect of Nonoccurrence of Conditions to the Effective Date

  

47

Article X

  

CRAMDOWN

  

48

Article XI

  

EXCULPATION AND INJUNCTION

  

48

A.

  

Exculpation

  

48

B.

  

Injunctions

  

48

C.

  

Termination of Subordination Rights and Settlement of Related Claims and
Controversies

  

49

Article XII

  

RETENTION OF JURISDICTION

  

49

Article XIII

  

MISCELLANEOUS PROVISIONS

  

51

A.

  

Continued Employment of Professionals

  

51

 

-x-

 



--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

(continued)

 

        

Page

--------------------------------------------------------------------------------

B.

 

Dissolution of the Creditors’ Committees

  

51

C.

 

Modification of the Plan

  

51

D.

 

Revocation of the Plan

  

52

E.

 

Severability of Plan Provisions

  

52

F.

 

Professional Fees and Expenses

  

52

G.

 

Successors and Assigns

  

52

H.

 

Service of Certain Plan Exhibits and Disclosure Statement Exhibits

  

52

I.

 

Service of Documents

  

52

 

-xi-



--------------------------------------------------------------------------------

 

TABLE OF EXHIBITS1

 

Exhibit VI.A.1

  

Schedule of Executory Contracts and Unexpired Leases to Be Assumed and Assigned
(Including Cure Amounts)—To be included in the Plan Supplement

Exhibit VI.C

  

Nonexclusive Schedule of Executory Contracts and Unexpired Leases to Be
Rejected—To be included in the Plan Supplement

Exhibit V.E

  

Preserved Causes of Action

 

--------------------------------------------------------------------------------

1   Except as otherwise indicated, all Exhibits will be filed and made available
for review during regular business hours at the Document Reviewing Centers no
later than ten days before the deadline to object to Confirmation of the Plan.
The Debtors reserve the right to modify, amend, supplement, restate or withdraw
any of the Exhibits after they are filed. The Debtors will File all modified,
amended, supplemented or restated Exhibits as promptly as possible and will make
such Exhibits available for review at the Document Reviewing Centers.

 

-xii-



--------------------------------------------------------------------------------

 

INTRODUCTION

 

Borden Chemicals and Plastics Operating Limited Partnership (“BCP”) and BCP
Finance Corporation (“BCP Finance”) (collectively, “BCP/BCP Finance”) and BCP
Management, Inc. (“BCPM”) (collectively with BCP/BCP Finance, the “Debtors”)
propose the following third amended joint plan of liquidation (the “Plan”) for
the resolution of the outstanding claims against and interests in the Debtors.
The Debtors are proponents of the Plan within the meaning of section 1129 of the
Bankruptcy Code, 11 U.S.C. §1129. Reference is made to the Debtors’ joint
disclosure statement, filed contemporaneously with the Plan (the “Disclosure
Statement”), for a discussion of the Debtors’ history, businesses, results of
operations, historical financial information, and properties, and for a summary
and analysis of the Plan. There also are other agreements and documents, which
are or will be filed with the Bankruptcy Court, that are referenced in the Plan
or the Disclosure Statement and that will be available for review.

 

BCP/BCP Finance filed their Chapter 11 Cases on April 3, 2001. BCPM filed its
Chapter 11 Case on March 22, 2002. The Debtors are proposing this Plan as a
joint plan because in so doing, (1) the Debtors’ Estates will benefit from a
single process by which all constituencies will be treated in a manner that is
consistent with each constituency’s rights against any combination of BCP/BCP
Finance and BCPM; (2) the claims that may exist between or among the Debtors can
be resolved in a manner consistent with the rights of each of the Debtors’
Estates; and (3) there will be material cost savings to each Estate by reason of
a coordinated joint Plan that addresses all inter-Estate issues consistently,
and preserves the legal rights of each of the Estates (either against each
other, or against third parties) for appropriate disposition by the Bankruptcy
Court. THIS PLAN DOES NOT SUBSTANTIVELY CONSOLIDATE THE BCP/BCP FINANCE’S
ESTATES AND THE BCPM’S ESTATE. Rather, this Plan preserves and protects the
Assets and liabilities associated with each Estate for appropriate disposition
under the Plan.

 

ARTICLE I

DEFINED TERMS, RULES OF INTERPRETATION

AND COMPUTATION OF TIME

 

A. Defined Terms

 

Unless the context otherwise requires, as used in the Plan, capitalized terms
have the meanings set forth below. Any term that is not otherwise defined
herein, but that is used in the Bankruptcy Code or the Bankruptcy Rules, will
have the meaning given to that term in the Bankruptcy Code or the Bankruptcy
Rules, as applicable.

 

1. “Administrative Claim” means, with respect to each Debtor’s respective
Estate, a Claim for costs and expenses of administration allowed under sections
503(b), 507(b) or 1114(e)(2) of the Bankruptcy Code, including: (a) the actual
and necessary costs and expenses incurred after the Petition Date of preserving
the Estate and operating the businesses of the Debtor (such as payments for
inventories, leased equipment and premises), including Claims under the BCPM DIP
Facility and including claims, as may be allowed by the Bankruptcy Court, for
any advances made by BCPM to or on behalf of BCP or BCP Finance at any time
prior to, or subsequent to the Chapter 11 filing of BCP/BCP Finance; (b)
compensation for legal, financial advisory, investment banking, accounting and
other services and reimbursement of expenses awarded or allowed under sections
330(a) or 331 of the Bankruptcy Code, including Fee Claims; (c) all fees and
charges assessed against the Estate under chapter 123 of title 28, United States
Code, 28 U.S.C. §§ 1911-1930; (d) Claims for reclamation against the Estate
allowed in accordance with section 546(c)(2) of the Bankruptcy Code and section
2-702 of the Uniform Commercial Code; and (e) all Intercompany Claims accorded
priority pursuant to section 364 of the Bankruptcy Code or the Cash Management
Order.



--------------------------------------------------------------------------------

 

2. “Administrative Trade Claim” means an Administrative Claim arising from or
with respect to the sale of goods or rendition of services on or after the
Petition Date in the ordinary course of the applicable Debtor’s business.

 

3. “Allowed Claim” means:

 

a.  a Claim that (i) has been listed by a particular Debtor on its Schedules as
other than disputed, contingent or unliquidated and (ii) is not otherwise a
Disputed Claim;

 

b. a Claim (i) for which a Proof of Claim or request for payment of
Administrative Claim has been filed by the applicable Bar Date or otherwise been
deemed timely filed under applicable law and (ii) that is not otherwise a
Disputed Claim; or

 

c. a Claim that is allowed: (i) in any Stipulation of Amount and Nature of Claim
executed by either BCP Liquidating LLC or BCPM Liquidating LLC in the respective
Chapter 11 Cases and Claim holder on or after the Effective Date; (ii) in any
contract, instrument or other agreement entered into in connection with the Plan
and, if prior to the Effective Date, approved by the Bankruptcy Court; (iii) in
a Final Order; or (iv) pursuant to the terms of the Plan.

 

4. “Allowed [            ]Claim” means an Allowed Claim in the particular Class
or category specified. Any reference herein to a particular Allowed Claim
includes both the secured and unsecured portions of such Claim.

 

5. “APSC Claim” means Administrative Claims, Priority Claims, Secured Claims and
claims of either BCP/BCP Finance or BCPM, as appropriate.

 

6. “Assets” means all assets of the applicable Debtor or Liquidating LLC of any
nature whatsoever, including, without limitation, the property of the Estate
pursuant to section 541 of the Bankruptcy Code, Cash, claims of right, interests
and property, real and personal, tangible and intangible.

 

7. “Assumed Executory Contracts” means those contracts assumed by a particular
Debtor pursuant to section 365 of the Bankruptcy Code.

 

8. “Ballots” means the form or forms distributed to each holder of an Impaired
Claim entitled to vote on the Plan on which the holder indicates acceptance or
rejection of the Plan or any election for treatment of such Claim under the
Plan.

 

9. “Bank Loan Claim” means a Claim arising under the Prepetition Credit
Facility.

 

10. “Bankruptcy Code” means title 11 of the United States Code, 11 U.S.C
§§101-1330, as now in effect or hereafter amended with retroactive applicability
to the Chapter 11 Cases.

 

11. “Bankruptcy Court” means the United States District Court having
jurisdiction over the Chapter 11 Cases and, to the extent of any reference made
pursuant to 28 U.S.C § 157, the bankruptcy unit of such District Court under 28
U.S.C § 151.

 

12. “Bankruptcy Rules” means, collectively, the Federal Rules of Bankruptcy
Procedure and the local rules of the Bankruptcy Court, as now in effect or
hereafter amended with retroactive applicability to the Chapter 11 Cases.

 

 

2



--------------------------------------------------------------------------------

 

13. “Bar Date” means the applicable bar date by which a Proof of Claim must be
or must have been filed, as established by an order of the Bankruptcy Court,
including the Bar Date Order and the Confirmation Order.

 

14. “Bar Date Order” means the Order Establishing Bar Dates for Filing Proofs of
Claims and Approving Form and Manner of Notice Thereof entered by the Bankruptcy
Court in BCP/BCP Finance’s Chapter 11 Cases on or about July 26, 2001, as the
same may be amended, modified or supplemented, and as entered by the Bankruptcy
Court in BCPM’s Chapter 11 Case on August 13, 2002.

 

15. “BCP Available Cash” means, as determined by BCP as of the Effective Date,
subject to the requirements of the BCPM DIP Facility, the amount of Cash
(including any proceeds realized from the sale or other disposition of the
Assets of BCP) less the amount of Cash estimated to be necessary to fund
adequately the costs and expenses to be incurred by BCP and BCP Liquidating LLC
(including, but not limited to, the fees and expenses of Professionals retained
by BCP Liquidating LLC) relating to implementation and consummation of the Plan,
including the liquidation of Assets in furtherance of the Plan and
administration of BCP Liquidating LLC.

 

16. “BCPM Available Cash” means, as determined by BCPM as of the Effective Date,
the amount of Cash (including any proceeds realized from the sale or other
disposition of the Assets of BCPM) less the amount of Cash estimated to be
necessary to fund adequately the costs and expenses to be incurred by BCPM and
BCPM Liquidating LLC (including, but not limited to, the fees and expenses of
Professionals retained by BCPM Liquidating LLC) relating to implementation and
consummation of the Plan, including the liquidation of Assets in furtherance of
the Plan and administration of BCPM Liquidating LLC.

 

17. “BCP Liquidating LLC” means the liquidating limited liability company formed
in respect of the Assets of BCP, as described in Section V.B.1 of the Plan and
governed by the BCP LLC Agreement.

 

18. “BCPM DIP Facility” means, collectively, the loan agreement, by and between
BCP, as borrower, and BCPM, as lender, originally dated December 12, 2001; all
amendments thereto and extensions thereof; and all instruments related to the
documents identified therein.

 

19. “BCPM DIP Lender” means BCPM, as lender, under the BCPM DIP Facility.

 

20. “BCPM Liquidating LLC” means the liquidating limited liability company
formed in respect of the Assets of BCPM, as described in Section V.C.1 of the
Plan and governed by the BCPM LLC Agreement.

 

21. “BCP LLC Agent” means the Person or entity designated in writing filed and
served no later than fourteen days prior to Confirmation pursuant to Section
V.B.3 of the Plan to act as the managing agent of BCP Liquidating LLC pursuant
to the terms of the BCP Liquidating LLC Agreement, and any successors thereto.

 

22. “BCPM LLC Agent” means the Person or entity designated in writing filed and
served no later than fourteen days prior to Confirmation pursuant to Section
V.C.3 of the Plan to act as the managing agent of BCPM Liquidating LLC pursuant
to the terms of the BCPM Liquidating LLC Agreement, and any successors thereto.

 

23. “BCP LLC Agreement” means that certain agreement establishing BCP
Liquidating LLC, a copy of which will be included in the Plan Supplement.

 

 

3



--------------------------------------------------------------------------------

 

24. “BCPM LLC Agreement” means that certain agreement establishing BCPM
Liquidating LLC, a copy of which will be included in the Plan Supplement.

 

25. “BCP LLC Managers” means the two (2) Persons or entities designated in
writing filed and served no later than fourteen days prior to Confirmation
pursuant to Section V.B.4 of the Plan to act as managers or BCP Liquidating LLC
in accordance with the terms of the BCP Liquidating LLC Agreement, one of which
is the BCP LLC Agent, and any successors thereto.

 

26. “BCPM LLC Managers” means the two (2) Persons or entities designated in
writing Filed and served no later than fourteen days prior to Confirmation
pursuant to Section V.C.4 of the Plan to act as managers of BCPM Liquidating LLC
in accordance with the terms of the BCPM Liquidating LLC Agreement, one of which
is the BCPM LLC Agent, and any successors thereto.

 

27. “Borden Entity” means Borden Chemical, Inc.2 and any of its predecessors,
subsidiaries or affiliates, as the context requires, other than BCP, BCP
Finance, or BCPM.

 

28. “Business Day” means any day, other than a Saturday, Sunday or “legal
holiday” (as defined in Bankruptcy Rule 9006(a)).

 

29. “Cash” means cash and cash equivalents, including, but not limited to, bank
deposits, wire transfers, checks, and readily marketable securities, instruments
and obligations of the United States of America or instrumentalities thereof.

 

30. “Cash Management Order” means the respective Orders (A) Approving Cash
Management System, Certain Intercompany Transaction with Nondebtor Related
Entities and Use of Existing Bank Accounts and Business Forms and (B) According
Administrative Priority Status to All Postpetition Intercompany Claims entered
by the Bankruptcy Court in the BCP/BCP Finance Chapter 11 Cases on or about
April 5, 2001, or entered in the BCPM Chapter 11 Case on or about March 27,
2002, as the same may be amended, modified or supplemented.

 

31. “Causes of Action” means, with respect to each Debtor individually, all
claims demands, rights, actions, causes of action and suits of such Debtor’s
Estate, of any kind or character whatsoever, known or unknown, suspected or
unsuspected, whether arising prior to, on or after the Petition Date, in
contract or in tort, at law or in equity or under any other theory of law,
including without limitation the Causes of Action set forth in Exhibit V.E
entitled “Preserved Causes of Action.”

 

32. “Chapter 11 Case” means: (a) when used with reference to a particular
Debtor, the chapter 11 case pending for that Debtor in the Bankruptcy Court and
(b) when used with reference to all Debtors, the chapter 11 cases pending for
the Debtors in the Bankruptcy Court.

 

33. “Claim” means a “claim,” as defined in section 101(5) of the Bankruptcy
Code, against any Debtor.

 

34. “Claims Objection Bar Date” means, for all Claims, other than those Claims
allowed in accordance with Section I.A.3.c, the latest of: (a) 120 days after
the Effective Date; (b) 60 days after the Filing of a Proof of Claim for such
Claim; and (c) such other period of limitation as may be specifically

 

--------------------------------------------------------------------------------

2   On November 24, 2001, Borden Chemical, Inc. and its parent, Borden Chemicals
Holdings, Inc., both Delaware corporations, were merged into Borden, Inc., a New
Jersey corporation. Borden, Inc., the surviving corporation, changed its name to
Borden Chemical, Inc. BCPM remains a wholly owned subsidiary of Borden Chemical,
Inc. (f/k/a Bordern, Inc.).corporation. Borden, Inc., the surviving corporation,
changed its name to Borden Chemical, Inc. BCPM remains a wholly owned subsidiary
of Borden Chemical, Inc. (f/k/a Bordern, Inc.).

 

4



--------------------------------------------------------------------------------

 

fixed by the Plan, the Confirmation Order, the Bankruptcy Rules or a Final Order
for objecting to such Claim.

 

35. “Class” means a class of Claims or Interests, as described in Article II.

 

36. “Common Shares of BCPM” means all shares of stock issued by BCPM and
outstanding immediately prior to the Petition Date.

 

37. “Common Shares of BCP Finance” means all shares of stock issued by BCP
Finance and outstanding immediately prior to the Petition Date.

 

38. “Confirmation” means the entry of the Confirmation Order on the docket of
the Bankruptcy Court.

 

39. “Confirmation Date” means the date on which the Bankruptcy Court enters the
Confirmation Order on its docket, within the meaning of Bankruptcy Rules 5003
and 9021.

 

40. “Confirmation Hearing” means the hearing held by the Bankruptcy Court on
Confirmation of the Plan, as such hearing may be continued from time to time.

 

41. “Confirmation Order” means the order of the Bankruptcy Court confirming the
Plan pursuant to section 1129 of the Bankruptcy Code.

 

42. “Creditors’ Committees” means the two statutory committees of unsecured
creditors of the Debtors, appointed by the United States Trustee for the
District of Delaware in the Chapter 11 Cases, pursuant to section 1102 of the
Bankruptcy Code; specifically, in the BCP/BCP Finance Chapter 11 Cases
(individually, the “BCP Creditors’ Committee”) and the BCPM Chapter 11 Case
(individually, the “BCPM Creditors’ Committee”).

 

43. “Cure Amount Claim” means a Claim based upon a Debtor’s defaults pursuant to
an Executory Contract or Unexpired Lease at the time such contract or lease is
assumed by that Debtor under section 365 of the Bankruptcy Code.

 

44. “Debtor,” “Debtors,” “Debtors in Possession” or “DIP” means Borden Chemicals
and Plastics Operating Limited Partnership (defined above as “BCP”), BCP Finance
Corporation (defined above as “BCP Finance”), and BCP Management, Inc. (defined
above as “BCPM”), individually or collectively, as the context requires.

 

45. “Derivative Claim” means a claim that is property of any of the Debtors’
Estates pursuant to section 541 of the Bankruptcy Code or any state or federal
fraudulent conveyance, fraudulent transfer, preference, avoidance or other
similar claims or causes of action for the benefit of creditors that the Debtors
are authorized to pursue in accordance with the Bankruptcy Code and other
applicable law.

 

46. “DIP” means debtor in possession. See also paragraph 46 above.

 

47. “DIP Facilities” means, collectively: (a) Fleet DIP Facility and (b) BCPM
DIP Facility.

 

48. “DIP Lender” means, collectively: (a) those entities identified as “Lenders”
in the Fleet DIP Facility, as same may be amended, and their respective
successors and assigns and Fleet, as agent bank and (b) the entity (or entities)
identified as “Lenders” in the BCPM DIP Facility, as same may be amended, and
their respective successors and assigns.

 

 

5



--------------------------------------------------------------------------------

 

49. “Disbursing Agent” means the Person or entity designated in writing Filed on
or before Confirmation pursuant to Section VII.C. of the Plan, and any successor
thereto.

 

50. “Disclosure Statement” means the disclosure statement (including all
exhibits and schedules thereto or referenced therein, and including the Plan
Supplement) that relates to the Plan, as approved by the Bankruptcy Court
pursuant to section 1125 of the Bankruptcy Code, as the same may be amended,
modified or supplemented.

 

51. “Disputed” means, with respect to any Claim:

 

a. if no Proof of Claim has been Filed by the applicable Bar Date or has
otherwise been deemed timely Filed under applicable law: (i) a Claim that is
listed on a Debtor’s Schedules as other than disputed, contingent or
unliquidated, but as to which the applicable Debtor, or, prior to the
Confirmation Date, any other party in interest, has Filed an objection by the
Claims Objection Bar Date and such objection has not been withdrawn or denied by
a Final Order; or (ii) a Claim that is listed on a Debtor’s Schedules as
disputed, contingent or unliquidated; or

 

b. if a Proof of Claim or request for payment of an Administrative Claim has
been Filed by the Bar Date or has otherwise been deemed timely filed under
applicable law: (i) a Claim for which no corresponding Claim is listed on a
Debtor’s Schedules; (ii) a Claim for which a corresponding Claim is listed on a
Debtor’s Schedules as other than disputed, contingent or unliquidated, but the
nature or amount of the Claim as asserted in the Proof of Claim varies from the
nature and amount of such Claim as it is listed on the Schedules; (iii) a Claim
for which a corresponding Claim is listed on a Debtor’s Schedules as disputed,
contingent or unliquidated; (iv) a Claim for which an objection has been filed
by the applicable Debtor, or, prior to the Confirmation Date, any other party in
interest, by the Claims Objection Bar Date, and such objection has not been
withdrawn or denied by a Final Order; or (v) a Tort Claim.

 

52. “Disputed Insured Claim” and “Disputed Uninsured Claim” mean, respectively,
an Insured Claim or an Uninsured Claim that is also a Disputed Claim.

 

53. “Distribution” means the Cash or other Assets to be distributed to holders
of Allowed Claims or Interests under Article VII, subject to Bankruptcy Court
approval in accordance with Proposed Treasury Regulations section
1.468B-9(a)(3).

 

54. “Distribution Record Date” means the close of business on the day selected
by the Debtors, after consultation with their respective Creditors’ Committees,
as the record date for purposes of initial Distributions under the Plan.

 

55. “Document Reviewing Centers” means, collectively: (a) the offices of Jones,
Day, Reavis & Pogue located at North Point, 901 Lakeside Avenue, Cleveland, Ohio
44114 and 3500 SunTrust Plaza, 303 Peachtree Street, N.E., Atlanta, Georgia
30308; (b) the offices of Duane Morris LLP located at 1100 North Market Street,
Suite 1200, Wilmington, Delaware 19801; (c) the offices of Vorys, Sater, Seymour
and Pease LLP, 52, East Gay Street, Columbus, Ohio 43215; (d) the offices of
Blank Rome Comisky & McCauley LLP, Chase Manhattan Centre, 1201 Market Street,
Suite 800, Wilmington, Delaware 19801; and (e) any other locations designated by
the Debtors at which any party in interest may review all of the exhibits and
schedules to the Plan, the Disclosure Statement and the Plan Supplement.

 

56. “Effective Date” means a day, as determined by the Debtors, that is the
Business Day as soon as reasonably practicable after all conditions to the
Effective Date in Section IX.B of the Plan have been met or waived pursuant to
Section IX.C of the Plan.

 

 

6



--------------------------------------------------------------------------------

 

57. “Estate” means, as to each Debtor, the estate created for that Debtor in its
Chapter 11 Case pursuant to section 541 of the Bankruptcy Code.

 

58. “Executory Contract or Unexpired Lease” means a contract or lease to which
one or more of the Debtors is a party that is subject to assumption or rejection
under section 365 of the Bankruptcy Code.

 

59. “Face Amount” means:

 

a. when used with reference to a Disputed Insured Claim, either (i) the full
stated amount claimed by the holder of such Claim in any Proof of Claim filed by
the Bar Date, or otherwise deemed timely filed under applicable law, if the
Proof of Claim specifies only a liquidated amount; (ii) if no Proof of Claim is
filed by the Bar Date or otherwise deemed timely filed under applicable law,
that portion, if any, of such Claim listed on the Debtor’s Schedules as
undisputed, noncontingent and liquidated; or (iii) the applicable deductible
under the relevant insurance policy, minus any reimbursement obligations of the
applicable Debtor to the insurance carrier for sums expended by the insurance
carrier on account of such Claim (including defense costs), if such amount is
less than the amount specified in (i) or (ii) above or the Proof of Claim
specifies an unliquidated amount; and

 

b. when used with reference to a Disputed Uninsured Claim, either (i) the full
stated amount claimed by the holder of such Claim in any Proof of Claim filed by
the Bar Date, or otherwise deemed timely filed under applicable law, if the
Proof of Claim specifies only a liquidated amount; or (ii) the amount of the
Claim acknowledged by the applicable Debtor in any objection filed to such Claim
or in the Schedules as an undisputed, noncontingent and liquidated Claim,
estimated by the Bankruptcy Court pursuant to section 502(c) of the Bankruptcy
Code, proposed by the applicable Debtor or established by the applicable Debtor
following the Effective Date, if no Proof of Claim has been filed by the Bar
Date or has otherwise been deemed timely filed under applicable law or if the
Proof of Claim specifies an unliquidated amount.

 

60. “Fee Claim” means a Claim under sections 330(a), 331, 503 or 1103 of the
Bankruptcy Code for compensation of a Professional or other entity for services
rendered or expenses incurred in a Chapter 11 Case.

 

61. “Fee Order” means the Administrative Order, Pursuant to Sections 105 and 331
of the Bankruptcy Code, Establishing Procedures for Interim Compensation and
Reimbursement of Expenses of Professionals entered by the Bankruptcy Court in
BCP/BCP Finance’s Chapter 11 Cases on or about May 11, 2001, and in BCPM’s
Chapter 11 Case on or about April 12, 2002.

 

62. “File,” “Filed” or “Filing” means file, filed or filing with the Bankruptcy
Court or its authorized designee in the Chapter 11 Cases.

 

63. “Final Order” means an order or judgment of the Bankruptcy Court, or other
court of competent jurisdiction, as entered on the docket in any Chapter 11 Case
or the docket of any other court of competent jurisdiction, that has not been
reversed, stayed, modified or amended, and as to which the time to appeal or
seek certiorari or move for a new trial, reargument or rehearing has expired,
and no appeal or petition for certiorari or other proceedings for a new trial,
reargument or rehearing has been timely taken, or as to which any appeal that
has been taken or any petition for certiorari that has been timely filed has
been withdrawn or resolved by the highest court to which the order or judgment
was appealed or from which certiorari was sought or the new trial, reargument or
rehearing shall have been denied or resulted in no modification of such order.

 

 

7



--------------------------------------------------------------------------------

 

64. “Fleet” means Fleet Capital Corporation, a division of FleetBoston Financial
Corporation, a Massachusetts banking corporation.

 

65. “Fleet DIP Facility” means, collectively: (i) the Loan Agreement, as
modified by the Agreed Final Order Authorizing BCP/BCP Finance: (a) to Use Cash
Collateral; (b) to Incur Postpetition Debt; and (c) to Grant Adequate Protection
and Provide Security to Fleet Capital Corporation, as Agent, dated July 10,
2001; (ii) all amendments thereto and extensions thereof; and (iii) all security
agreements and instruments related to the documents identified in (i) and (ii).

 

66. “Fleet DIP Lender” means, collectively: (a) those entities identified as
“Lenders” in the Fleet DIP Facility and their respective successors and assigns
and (b) Fleet (as agent bank).

 

67. “General Unsecured Claim” means any Claim against a Debtor that is not a
Secured Claim, Administrative Claim, Priority Tax Claim, Other Priority Claim or
BCP Convenience Claim.

 

68. “General Partnership Interests of BCP” means the general partnerships
interests in BCP that were outstanding immediately prior to the Petition Date.

 

69. “Impaired” means with respect to a Claim or Class of Claims, a Claim or
Class of Claims that is impaired within the meaning of section 1124 of the
Bankruptcy Code.

 

70. “Indenture Trustee” means The Bank of New York, as successor indenture
trustee under the Prepetition Indenture, or any successor thereto.

 

71. “Insured Claim” means any Claim arising from an incident or occurrence
alleged to have occurred prior to the Effective Date that is covered under an
insurance policy, other than a workers’ compensation insurance policy,
applicable to a Debtor or its respective businesses.

 

72. “Intercompany Claim” means any claim by a Borden Entity against any Debtor,
or any Claim by a Debtor against a Borden Entity.

 

73. “Interdebtor Claims” means any administrative, prepetition or other Claim of
one of the Debtors against any of the other Debtors, except a Claim arising
under the BCPM DIP Facility.

 

74. “Interest” means the rights of the holder of the Limited Partnership
Interests of BCP, General Partnership Interests of BCP, Common Shares of BCP
Finance, or Common Shares of BCPM, and the rights of any entity to purchase or
demand the issuance of any of the foregoing, including: (a) redemption,
conversion, exchange, voting, participation and dividend rights; (b) liquidation
preferences; and (c) stock options and warrants.

 

75. “IRS” means the Internal Revenue Service of the United States of America.

 

76. “Limited Partnership Interests of BCP” means the limited partnership
interests in BCP that were outstanding immediately prior to the Petition Date.

 

77. “LLC Agent” means either the BCP LLC Agent or the BCPM LLC Agent, as the
context requires.

 

78. “Loan Agreement” means the revolving credit agreement dated March 31, 2000,
as subsequently amended and modified, among BCP, as borrower, Fleet, for itself
and as administrative agent, and the lenders party thereto.

 

 

8



--------------------------------------------------------------------------------

 

79. “Ordinary Course Professionals Order” means the Order Authorizing BCP/BCP
Finance to Retain, Employ and Pay Certain Professionals in the Ordinary Course
of their Businesses entered by the Bankruptcy Court in the BCP/BCP Finance
Chapter 11 Cases on or about May 31, 2001.

 

80. “Person” means a person as defined in section 101(41) of the Bankruptcy
Code.

 

81. “Petition Date” means April 3, 2001 with respect to BCP/BCP Finance, and
March 22, 2002 with respect to BCPM, as the context requires.

 

82. “Plan” means this Chapter 11 Plan of Liquidation, either in its present form
or as it may be altered, amended, modified or supplemented from time to time in
accordance with the Plan, the Bankruptcy Code and the Bankruptcy Rules.

 

83. “Plan Supplement” means the material documents necessary to effectuate the
transactions contemplated by the Plan, which documents shall be jointly filed
with the Bankruptcy Court and served by the Debtors substantially in final form
no later than fourteen (14) days prior to the Confirmation Hearing. Upon its
filing with the Bankruptcy Court, the Plan Supplement may be inspected at the
Office of the Clerk of the Bankruptcy Court during normal court hours. Holders
of Claims and Interests may obtain a copy of the Plan Supplement upon written
request to respective counsel to the Debtor.

 

84. “Prepetition Credit Facility” means the Loan Agreement together with all
instruments and agreements related thereto.

 

85. “Prepetition Indenture” means the Indenture, dated as of March 1, 1995,
among BCP, BCP Finance and the Indenture Trustee, concerning the 9 1/2% Notes
Due 2005, as the same may have been subsequently modified, amended or
supplemented, together with all instruments and agreements related thereto.

 

86. “Priority Claim” means a Claim that is entitled to priority in payment
pursuant to section 507(a) of the Bankruptcy Code that is not an Administrative
Claim or a Priority Tax Claim.

 

87. “Priority Tax Claim” means a Claim that is entitled to priority in payment
pursuant to section 507(a)(8) of the Bankruptcy Code.

 

88. “Professional” means any professional employed in a Chapter 11 Case pursuant
to sections 327 or 1103 of the Bankruptcy Code or any professional or other
entity seeking compensation or reimbursement of expenses in connection with a
Chapter 11 Case pursuant to section 503(b)(4) of the Bankruptcy Code.

 

89. “Professional Fee Claim” means all claims for fees and expenses under
sections 503(b)(2) through 503(b)(6) of the Bankruptcy Code by Professionals
that are unpaid as of the Confirmation Date.

 

90. “Professional Fees” means all Allowed Claims for compensation and for
reimbursement of expenses under sections 328 and 330 of the Bankruptcy Code.

 

91. “Proof of Claim” means a proof of claim pursuant to section 501 of the
Bankruptcy Code and/or any order of the Bankruptcy Court, together with
supporting documents.

 

9



--------------------------------------------------------------------------------

 

92. “Pro Rata” means, when used with reference to a Distribution of property
pursuant to Article III, proportionately so that with respect to a particular
Allowed Claim, the ratio of (i)(A) the amount of property distributed on account
of such Claim to (B) the amount of such Claim, is the same as the ratio of
(ii)(A) the amount of property distributed on account of all Allowed Claims of
the Class in which such Claim is included to (B) the amount of all Allowed
Claims in that Class and all other Classes receiving the same treatment.

 

93. “Quarterly Distribution Date” means the last Business Day of the month
following the end of each calendar quarter after the Effective Date; provided,
however, that if the Effective Date is within forty-five (45) days of the end of
a calendar quarter, the first Quarterly Distribution Date will be the last
Business Day of the month following the end of the first calendar quarter after
the calendar quarter in which the Effective Date falls.

 

94. “Real Property Executory Contract or Unexpired Lease” means, collectively,
an Executory Contract or Unexpired Lease relating to a Debtor’s interest in real
or, in Louisiana, immovable property and an Executory Contract or Unexpired
Lease granting rights or interests related to or appurtenant to the applicable
real or, in Louisiana, immovable property, including all servitudes; easements;
licenses; permits; rights; privileges; immunities; options; rights of first
refusal; powers; uses; usufructs; reciprocal easement or operating agreements;
vault, tunnel or bridge agreements or franchises; development rights; and any
other interests in real or, in Louisiana, immovable property or rights in rem
related to the applicable real or, in Louisiana, immovable property.

 

95. “Restructuring Transactions” means, collectively, those mergers,
consolidations, restructurings, dispositions, liquidations or dissolutions that
each of the Debtors, individually or collectively, determine to be necessary or,
appropriate in connection with the Plan.

 

96. “Schedules” means the Schedules of Assets and Liabilities and the Statements
of Financial Affairs filed by BCP/BCP Finance on or about June 4, 2001, and by
BCPM on or about April 24, 2002, as required by section 521 of the Bankruptcy
Code and the Official Bankruptcy Forms, as the same may have been or may be
amended, modified or supplemented.

 

97. “Secured Claim” means a Claim that is secured by a lien on property in which
an Estate has an interest or that is subject to setoff under section 553 of the
Bankruptcy Code, to the extent of the value of the Claim holder’s interest in
the applicable Estate’s interest in such property or to the extent of the amount
subject to setoff, as applicable, as determined pursuant to sections 506(a) and,
if applicable, 1129(b) of the Bankruptcy Code.

 

98. “Senior Note Claim” means a Claim under or evidenced by the Prepetition
Indenture.

 

99. “Senior Notes” means the senior notes issued by BCP and BCP Finance pursuant
to the Prepetition Indenture.

 

100. “Stipulation of Amount and Nature of Claim” means a stipulation or other
agreement between the applicable Debtor and a holder of a Claim or Interest, or
an agreed order of the Bankruptcy Court, establishing the amount and nature of a
Claim or Interest.

 

101. “Tax” means (a) any net income, alternative or add-on minimum, gross
income, gross receipts, sales, use, ad valorem, value added, transfer,
franchise, profits, license, property, environmental or other tax, assessment or
charge of any kind whatsoever (together in each instance with any interest,
penalty, addition to tax or additional amount) imposed by any federal, state,
local or foreign taxing authority; or (b) any liability for payment of any
amounts of the foregoing types as a result of being a member of an affiliated,
consolidated, combined or unitary group, or being a party to any agreement or

 

10



--------------------------------------------------------------------------------

 

arrangement whereby liability for payment of any such amounts is determined by
reference to the liability of any other entity.

 

102. “Tax Code” means the Internal Revenue Code of 1986, as amended.

 

103. “Tort Claim” means any Claim that has not been settled, compromised or
otherwise resolved that (a) arises out of allegations of personal injury,
wrongful death, property damage, products liability or similar legal theories of
recovery; or (b) arises under any federal, state or local statute, rule,
regulation or ordinance governing, regulating or relating to health, safety,
hazardous substances or the environment.

 

104. “Trade Claim” means any Unsecured Claim arising from or with respect to the
sale of goods or rendition of services prior to the Petition Date, including any
Claim of an employee that is not a Priority Claim.

 

105. “Treasury Regulations” means final, temporary and proposed regulations
promulgated by the U.S. Treasury Department in respect of the Tax Code.

 

106. “Unimpaired Claim” means a Claim that is unimpaired within the meaning of
section 1124 of the Bankruptcy Code.

 

107. “Unimpaired Class” means a Class that is unimpaired within the meaning of
section 1124 of the Bankruptcy Code.

 

108. “Uninsured Claim” means any Claim that is not an Insured Claim.

 

109. “U.S. Trustee” means the Office of the United States Trustee for the
District of Delaware.

 

110. “Voting Deadline” means the deadline for submitting Ballots to accept or
reject the Plan in accordance with section 1126 of the Bankruptcy Code that is
specified in the Disclosure Statement, the Ballots or related solicitation
documents approved by the Bankruptcy Court.

 

111. “Voting Instructions” means the instructions for voting on the Plan
contained in the Disclosure Statement and in the Ballots.

 

112. “Voting Record Date” means November 21, 2002.

 

B. Rules of Interpretation and Computation of Time

 

1. Rules of Interpretation

 

For purposes of the Plan, unless otherwise provided herein: (a) whenever from
the context it is appropriate, each term, whether stated in the singular or the
plural, will include both the singular and the plural; (b) unless otherwise
provided in the Plan, any reference in the Plan to a contract, instrument,
release or other agreement or document being in a particular form or on
particular terms and conditions means that such document will be substantially
in such form or substantially on such terms and conditions; (c) any reference in
the Plan to an existing document or Exhibit filed or to be filed means such
document or Exhibit, as it may have been or may be amended, modified or
supplemented pursuant to the Plan or Confirmation Order; (d) any reference to an
entity as a holder of a Claim or Interest includes that entity’s successors,
assigns and affiliates; (e) all references in the Plan to Sections, Articles and
Exhibits are references to Sections, Articles and Exhibits of or to the Plan;
(f) the words “herein,” “hereunder” and

 

 

11



--------------------------------------------------------------------------------

 

“hereto” refer to the Plan in its entirety rather than to a particular portion
of the Plan; (g) captions and headings to Articles and Sections are inserted for
convenience of reference only and are not intended to be a part of or to affect
the interpretation of the Plan; (h) subject to the provisions of any contract,
certificates of incorporation, by-laws, similar constituent documents,
instrument, release or other agreement or document entered into or delivered in
connection with the Plan, the rights and obligations arising under the Plan will
be governed by, and construed and enforced in accordance with federal law,
including the Bankruptcy Code and the Bankruptcy Rules; and (i) the rules of
construction set forth in section 102 of the Bankruptcy Code will apply.

 

2. Computation of Time

 

In computing any period of time prescribed or allowed by the Plan, the
provisions of Bankruptcy Rule 9006(a) will apply.

 

ARTICLE II

CLASSES OF CLAIMS AND INTERESTS

 

All Claims and Interests, except Administrative Claims and Priority Tax Claims,
are placed in the Classes described below. In accordance with section 1123(a)(1)
of the Bankruptcy Code, Administrative Claims and Priority Tax Claims, as
described in Section III.A, have not been classified and thus are excluded from
the Classes described below. The categories of Claims and Interests listed below
classify Claims and Interests for all purposes, including voting, Confirmation
and Distribution pursuant to the Plan and pursuant to sections 1122 and
1123(a)(1) of the Bankruptcy Code. A Claim or Interest is classified in a
particular Class only to the extent that the Claim or Interest qualifies within
the description of that Class and is classified in other Classes to the extent
that any remainder of the Claim or Interest qualifies within the description of
such other Classes. A Claim or Interest is in a particular Class only to the
extent that such Claim or Interest is Allowed in that Class and has not been
paid or otherwise settled prior to the Effective Date.

 

A. Classes of Claims Against BCP/BCP Finance

 

1. Secured Claims

 

a. Class C-1 (BCP Bank Loan Claims). Bank Loan Claims against BCP.

 

b. Class C-2 (Other Secured Claims). Other Secured Claims against BCP.

 

2. Unsecured Claims

 

a. Class C-3 (BCP Unsecured Priority Claims). Unsecured Claims against BCP that
are entitled to priority under section 507(a)(3), 507(a)(4) or 507(a)(6) of the
Bankruptcy Code.

 

b. Class C-4 (BCP General Unsecured Claims). Unsecured Claims against BCP that
are not otherwise classified in Class C-3, C-5, C-6, C-7, C-9 or C-10.

 

c. Class C-5 (BCP Intercompany Claims). All Intercompany Claims against BCP.

 

d. Class C-6 (BCP Penalty Claims). Unsecured Claims against BCP for any fine,
penalty or forfeiture, or for multiple, exemplary or punitive damages, to the
extent that such Claims are not compensation for the Claim holder’s actual
pecuniary loss.

 

 

12



--------------------------------------------------------------------------------

 

e. Class C-7 (BCP Convenience Claims). Unsecured Claims against BCP that
otherwise would be included in Class C-4, but with respect to each such Claim,
the applicable Claim either (i) is equal to or less than $1,250.00 or (ii) is
reduced to an aggregate of $1,250.00, in full satisfaction of the Claim,
pursuant to an election by such holder made on the Ballot provided for voting on
the Plan by the Voting Deadline. For purposes of treatment under Class C-7,
multiple Claims of a holder against a particular Debtor arising in a series of
similar or related transactions between such Debtor and the original holder of
such Claims will be treated as a single Claim and no splitting of Claims will be
recognized for purposes of Distribution.

 

f. Class C-8 (BCP Finance Claims). All Claims against BCP Finance.

 

g. Class C-9 (Certain BCP Environmental Claims). Claims against BCP and BCP
Finance by the U.S. Environmental Protection Agency or the U.S. Department of
Justice on behalf of the Environmental Protection Agency (either, the “EPA”),
and the Louisiana Department of Environmental Equality (the “LDEQ”) evidenced
by, arising in, arising under or related to the Consent Decree (as such term is
defined in the Disclosure Statement).

 

h. Class C-10 (Senior Note Claims). All Claims evidenced by, arising in, arising
under or related to the Prepetition Indenture and Senior Notes.

 

B.   Classes of Interests in BCP/BCP Finance

 

1. Class E-1 (BCP Limited Partnership Interests). Interests on account of the
Limited Partnership Interests of BCP.

 

2. Class E-2 (BCP General Partnership Interests). Interests on account of the
General Partnership Interests of BCP.

 

3. Class E-3 (BCP Finance Common Shares). Interests on account of the Common
Shares of BCP Finance.

 

C.   Classes of Claims Against BCPM

 

1. Secured Claims

 

a. Class CC-1. All Secured Claims (if any) against BCPM.

 

b. Class CC-2. Intentionally omitted.

 

2. Unsecured Claims

 

a. Class CC-3 (BCPM Unsecured Priority Claims). Unsecured Claims against BCPM
that are entitled to priority under section 507(a)(3), 507(a)(4) or 507(a)(6) of
the Bankruptcy Code.

 

b. Class CC-4 (BCPM General Unsecured Claims). Unsecured Claims against BCPM
that are not otherwise classified in Class CC-3, CC-5, or CC-6.

 

c. Class CC-5 (BCPM Intercompany Claims). All Intercompany Claims against BCPM.

 

13



--------------------------------------------------------------------------------

 

d. Class CC-6 (BCPM Penalty Claims). Unsecured Claims against BCPM for any fine,
penalty or forfeiture, or for multiple, exemplary or punitive damages, to the
extent that such Claims are not compensation for the Claim holder’s actual
pecuniary loss.

 

e. Class CC-7 Intentionally omitted.

 

f. Class CC-8 Intentionally omitted.

 

g. Class CC-9 (Certain BCPM Environmental Claims). Claims against BCPM by the
EPA, and the LDEQ evidenced by, arising in, arising under or related to the
Consent Decree.

 

D.   Classes of Interests in BCPM

 

1. Class EE-1 (BCPM Shares): Interests on account of the Common shares of BCPM.

 

ARTICLE III

TREATMENT OF CLAIMS AND INTERESTS

 

The treatment of Claims herein shall be consistent with the priority scheme set
forth in section 507 of the Bankruptcy Code.

 

THE ESTATES OF THE DEBTORS HAVE NOT BEEN SUBSTANTIVELY CONSOLIDATED. ANY CLAIMS
HELD AGAINST ONE OF THE DEBTORS WILL BE SATISFIED SOLELY FROM THE ASSETS OF SUCH
DEBTOR. EXCEPT AS SPECIFICALLY SET FORTH HEREIN, NOTHING IN THIS PLAN OR THE
DISCLOSURE STATEMENT SHALL CONSTITUTE OR BE DEEMED TO CONSTITUTE AN ADMISSION
THAT ONE OF THE DEBTORS IS SUBJECT TO OR LIABLE FOR ANY CLAIM AGAINST ANOTHER
DEBTOR. THE CLAIMS OF CREDITORS THAT HOLD CLAIMS AGAINST MULTIPLE DEBTORS WILL
BE TREATED AS SEPARATE CLAIMS WITH RESPECT TO EACH DEBTOR’S ESTATE FOR ALL
PURPOSES (INCLUDING, BUT NOT LIMITED TO, DISTRIBUTIONS AND VOTING), AND SUCH
CLAIMS WILL BE ADMINISTERED AS PROVIDED IN THE PLAN.

 

A.   Unclassified Claims

 

1. Payment of Administrative Claims

 

a. Administrative Claims in General

 

Except as specified in this Section III.A.1, and subject to the Bar Date
provisions herein, unless otherwise agreed by the holder of an Administrative
Claim and the applicable Debtor, each holder of an Allowed Administrative Claim
will receive, in full satisfaction of its Administrative Claim, without
interest, Cash equal to the Allowed amount of such Administrative Claim either
(i) on the Effective Date or (ii) if the Administrative Claim is not allowed as
of the Effective Date, thirty (30) days after the date on which an order
allowing such Administrative becomes a Final Order or a Stipulation of Amount
and Nature of Claim is executed by the applicable Debtor and the holder of the
Administrative Claim.

 

b. Statutory Fees

 

On or before the Effective Date, Administrative Claims for fees payable pursuant
to 28 U.S.C. § 1930, as determined by the Bankruptcy Court at the Confirmation
Hearing, will be paid in Cash equal to the amount of such Administrative Claims.
All fees payable pursuant to 28 U.S.C. § 1930

 

14



--------------------------------------------------------------------------------

 

will be paid in accordance therewith until the closing of the Chapter 11 Cases
pursuant to section 350(a) of the Bankruptcy Code.

 

c. Ordinary Course Liabilities

 

Administrative Claims based on liabilities incurred by a Debtor in the ordinary
course of its business (including Administrative Trade Claims, Administrative
Claims of governmental units for Taxes (including Tax audit Claims related to
Tax years commencing after the Petition Date) and Administrative Claims arising
from those contracts and leases of the kind described in Section VI.E) will be
paid by the applicable Debtor pursuant to the terms and conditions of the
particular transaction giving rise to such Administrative Claims, without any
further action by the holders of such Administrative Claims, or the applicable
Liquidating LLC. Included in this category are holders of valid reclamation
claims that are owed amounts pursuant to and in accordance with the Order
Approving and Authorizing Procedures for Resolving Reclamation Claims entered in
the BCP Chapter 11 case on July 26, 2001.

 

d. Claims Under the Fleet DIP Facility

 

The Fleet DIP Facility has been paid in full. Therefore, there will be no
payment to the Fleet DIP Lender.

 

e. Claims Under the BCPM DIP Facility

 

Unless otherwise agreed to by BCPM under the BCPM DIP Facility, on or before the
Effective Date, the amount outstanding under or evidenced by the BCPM DIP
Facility will be paid in Cash.

 

f. Professional Fee Claims

 

Professionals who are entitled to reimbursement or allowance of fees and
expenses pursuant to sections 503(b)(2) through 503(b)(6) of the Bankruptcy
Code, shall be paid, in Cash, in the amount awarded to such Professionals by
Final Order of the Bankruptcy Court as soon as is practicable after such award
(and no later than the fifteenth (15th) Business Day of the first month after
such Final Order). Notwithstanding anything herein to the contrary, the holder
of an Allowed Professional Fee Claim may be paid on such other date and upon
such other amount and terms as may be agreed upon by that holder.

 

g. Bar Dates for Administrative Claims

 

i. General Bar Date Provisions

 

Except as otherwise provided in Section III.A.1.g.ii, unless previously filed,
requests for payment of Administrative Claims (including Intercreditor Claims)
must be filed and served on the Debtors, pursuant to the procedures specified in
the Confirmation Order and the notice of entry of the Confirmation Order, so
that they are received no later than thirty (30) days after the Effective Date.
Holders of Administrative Claims that are required to file and serve a request
for payment of such Administrative Claims and that do not file and serve such a
request by the applicable Bar Date will be forever barred from asserting such
Administrative Claims against the Debtors or their respective property and such
Administrative Claims will be deemed discharged as of the Effective Date.
Objections to such requests must be filed and served on the Debtors and the
requesting party by the later of (A) ninety (90) days after the Effective Date
or (B) thirty (30) days after the Filing of the applicable request for payment
of Administrative Claims.

 

 

15



--------------------------------------------------------------------------------

 

ii. Bar Dates for Certain Administrative Claims

 

A. Professional Compensation

 

Professionals or other entities asserting a Fee Claim for services rendered
before the Effective Date must file and serve on the Debtors, and such other
entities who are designated by the Bankruptcy Rules, the Confirmation Order, the
Fee Order or other order of the Bankruptcy Court an application for final
allowance of such Fee Claim so that it is received no later than sixty (60) days
after the Effective Date; provided, however, that any professional who may
receive compensation or reimbursement of expenses pursuant to the Ordinary
Course Professionals Order may continue to receive such compensation and
reimbursement of expenses for services rendered before the Effective Date,
without further Bankruptcy Court review or approval, pursuant to the Ordinary
Course Professionals Order. Objections to any Fee Claim must be filed and served
on respective counsel for the Debtors, and counsel to each of the Creditors’
Committees, and the requesting party by the later of (1) ninety (90) days after
the Effective Date or (2) thirty (30) days after the Filing of the applicable
request for payment of the Fee Claim. To the extent necessary, the Confirmation
Order will amend and supersede any previously entered order of the Bankruptcy
Court, including the Fee Order, regarding the payment of Fee Claims.

 

B. Ordinary Course Liabilities

 

Holders of Administrative Claims based on liabilities incurred by a Debtor in
the ordinary course of its business, including Administrative Trade Claims,
Administrative Claims of governmental units for Taxes (including Tax audit
Claims arising after the Petition Date) and Administrative Claims arising from
those contracts and leases of the kind described in Section V.G, will not be
required to file or serve any request for payment of such Administrative Claims.
Such Administrative Claims will be satisfied pursuant to Section III. A.1.c.

 

C. Claims Under the BCPM DIP Facility

 

Holders of Administrative Claims under or evidenced by the BCPM DIP Facility
will not be required to file or serve any request for payment of such Claims.
Such Administrative Claims will be satisfied pursuant to Section III.A.1.d or
Section III.A.1.e., as applicable.

 

2. Payment of Priority Tax Claims

 

a. Priority Tax Claims

 

Pursuant to section 1129(a)(9)(C) of the Bankruptcy Code, unless otherwise
agreed to by the holder of a Priority Tax Claim and the applicable Debtor, each
holder of an Allowed Priority Tax Claim will receive, in full satisfaction of
its Priority Tax Claim, deferred Cash payments over a period not exceeding six
years from the date of assessment of such Priority Tax Claim. Payments will be
made in equal annual installments of principal, plus simple interest, accruing
from the Effective Date at a rate equal to the effective yield on the
three-month treasury bill sold at the auction immediately preceding the
Effective Date, on the unpaid portion of each Allowed Priority Tax Claim (or
upon such other terms determined by the Bankruptcy Court to provide the holders
of Priority Tax Claim with deferred Cash payments having a value, as of the
Effective Date, equal to the Allowed amount of such Priority Tax Claims). Unless
otherwise agreed to by the holder of a Priority Tax Claim, the first payment on
account of such Priority Tax Claim will be payable one year after the Effective
Date or, if the Priority Tax Claim is not allowed within one year after the
Effective Date, the first Quarterly Distribution Date after the date on which
(i) an order allowing such Priority Tax Claim becomes a Final Order or (ii) a
Stipulation of Amount and Nature of Claim is executed by the applicable Debtor
and the holder of the Priority Tax Claim; provided, however, that the Debtors
will have the right to pay any Allowed Priority Tax Claim, or

 

16



--------------------------------------------------------------------------------

 

any remaining balance of such Priority Tax Claim, in full at any time on or
after the Effective Date, without premium or penalty.

 

b.  Other Provisions Concerning Treatment of Priority Tax Claims

 

Notwithstanding the provisions of Section III.A.2.a, the holder of an Allowed
Priority Tax Claim will not be entitled to receive any payment on account of any
penalty arising with respect to or in connection with the Allowed Priority Tax
Claim. Any such Claim or demand for any such penalty will be subject to
treatment in Class C-6, and the holder of an Allowed Priority Tax Claim may not
assess or attempt to collect such penalty from the any of the Debtors or their
respective property.

 

B.    Classified Claims of BCP/BCP Finance

 

1.  Secured Claims

 

a.  Class C-1 Claims (BCP Bank Loan Claims) are Unimpaired. The Debtors believe
that all Bank Loan Claims already have been satisfied in full during the BCP/BCP
Finance Chapter 11 Cases, and thus there will be no Allowed Bank Loan Claims
requiring treatment in this Class.

 

b.  Class C-2 Claims (Other Secured Claims) are Impaired. Any Allowed Class C-2
Claims shall, on the Effective Date, or as soon as practical thereafter, be
treated, at the election of BCP, as follows: (1) BCP shall surrender all
collateral securing such Allowed Claim to the holder thereof, without
representation or warranty by, or recourse against, BCP or (2) the holder of
such Allowed Claim shall receive an amount in Cash equal to the principal amount
of such Claim, but no Cash on account of interest, fees, costs or charges. Class
C-2 is an Impaired Class and holders of Allowed Claims in Class C-2 are entitled
to vote to accept or reject the Plan.

 

2.  Unsecured Claims

 

a.  Class C-3 Claims (BCP Unsecured Priority Claims) are Unimpaired. On the
Effective Date, or as soon as practicable thereafter, each holder of an Allowed
Claim in Class C-3 will receive Cash equal to the amount of such Allowed Claim.
Class C-3 is an Unimpaired Class and holders of Allowed Claims in Class C-3 are
conclusively deemed to have accepted the Plan pursuant to section 1126(f) of the
Bankruptcy Code. Therefore, the holders of Allowed Claims in Class C-3 are not
entitled to vote to accept or reject the Plan.

 

b.  Class C-4 Claims (BCP General Unsecured Claims) are Impaired. On the
Effective Date, or as soon as practicable thereafter, each holder of an Allowed
Claim in Class C-4 (including Interdebtor Claims to the extent not otherwise
Allowed as Administrative Claims) shall (i) receive its Pro Rata share of any
BCP Available Cash; and (ii) become a claimant of BCP Liquidating LLC to the
extent of its Pro Rata share, if any, of any additional Distributions. The
holders of Allowed C-4 Claims may be entitled to receive additional
Distributions, from time to time, following the Effective Date, in accordance
with Section VII.B of the Plan. Class C-4 is an Impaired Class and holders of
Allowed Claims in Class C-4 are entitled to vote to accept or reject the Plan.
Any deficiency in the payment of the Allowed Claim in Class C-4 will be a Claim
in Class CC-4 if such Claim is Field and Allowed in the BCPM Chapter 11 Case.

 

c.  Class C-5 Claims (BCP Intercompany Claims) are Impaired. Any Allowed Claim
in Class C-5, which is not subordinated under section 510 of the Bankruptcy Code
or otherwise, shall be paid in the same manner and Pro Rata with Allowed Claims
in Class C-4. BCP/BCP Finance has retained Preserved Causes of Action that
include Causes of Action that may be asserted against the Borden Entities, as
well as the right to prosecute Objections to Claims. The BCP and BCPM Creditors’

 

 

17



--------------------------------------------------------------------------------

 

Committees are currently investigating these Claims. See Article V.E and Article
VIII. Class C-5 is an Impaired Class and holders of Allowed Claims in Class C-5
are entitled to vote to accept or reject the Plan.

 

d.  Class C-6 Claims (BCP Penalty Claims) are Impaired. No property will be
distributed to or retained by the holders of Allowed Claims in Class C-6 on
account of such Claims. Class C-6 is an Impaired Class and holders of Allowed
Claims in Class C-6 are conclusively presumed to have rejected the Plan and are
not entitled to vote to accept or reject the Plan.

 

e.  Class C-7 (BCP Convenience Claims) are Impaired. On the Effective Date, or
as soon as practicable after the Claim becomes an Allowed Claim (and no later
than the fifteenth (15th ) Business Day of the first month after the Claim
becomes Allowed), each holder of an Allowed Claim in Class C-7 (including
holders of Allowed Unsecured Claims against BCP electing on their Ballot to be
treated as holders of Class C-7 Claims) shall receive Cash, in full satisfaction
of the Claim, equal to (i) for Allowed Claims equal to or less than $1,250, the
full amount of the Allowed Claim, without interest; or (ii) for Allowed Claims
in excess of $1,250, the amount of $1,250, without interest, provided, however,
that if prior to the Confirmation BCP (i) estimates that the total amount of
Distributions in respect of Class C-7 will exceed $500,000 or (ii) determines
that there will be insufficient Cash to make the total amount of Distributions
in Class C-7, BCP may (i) decide in its sole discretion to deem all Class C-7
Claims (including Allowed Claims equal to or less than $1,250 electing Class C-7
treatment) as Class C-4 Claims and eliminate Class C-7 in its entirety or (ii)
reduce the percentage recovery of all Allowed Class C-7 Claim Pro Rata to equal
$500,000 (or the amount of Cash available to make the total amount of
Distributions in Class C-7) in the aggregate. Class C-7 is an Impaired Class and
holders of Allowed Claims in Class C-7 are entitled to vote to accept or reject
the Plan.

 

f.  Class C-8 (BCP Finance Claims) are Impaired. All Allowed Class C-8 Claims
will receive treatment in Class C-10 and are Impaired.

 

g.  Class C-9 (Certain BCP Environmental Claims) are Unimpaired. The Debtors
reached a settlement with the LDEQ, the EPA and Borden Chemical, Inc. of Claims
against BCP, BCP Finance and BCPM by the EPA and the LDEQ evidenced by, arising
in, arising under or related to the Consent Decree. The Debtors sought and
obtained Bankruptcy Court approval of such settlement and these Claims are
Unimpaired.

 

h.  Class C-10 (Senior Note Claims) are Impaired. On the Effective Date, or as
soon as practicable thereafter, each holder of an Allowed Class C-10 Claim shall
(i) receive its Pro Rata share of any BCP Available Cash; and (ii) become a
claimant of BCP Liquidating LLC to the extent of its Pro Rata share, if any, of
any additional Distributions. The holders of Allowed Class C-10 Claims may be
entitled to receive additional Distributions, from time to time, following the
Effective Date, in accordance with Section VII.B of the Plan. Class C-10 is an
Impaired Class and holders of Allowed claims in Class C-10 are entitled to vote
to accept or reject the Plan. Any deficiency in the payment of the Allowed Claim
in Class C-10 will not become, or entitle the holder to, a Claim in Class CC-4.

 

C.    Classified Interests

 

1.  Class E-1 Interests (Limited Partnership Interests of BCP) are Impaired.
Because the value of BCP’s Assets is less than the expected total amount of
Allowed Claims against it, holders of Class E-1 Interests will not receive any
Distribution or retain any property under the Plan. On the Effective Date, all
such interests shall be extinguished. Class E-1 is an Impaired Class and holders
of Allowed Class E-1 Interests are conclusively presumed to have rejected the
Plan and are not entitled to vote to accept or reject the Plan.

 

 

18



--------------------------------------------------------------------------------

 

2.  Class E-2 Interests (General Partnership Interests of BCP) are Impaired.
Because the value of BCP’s Assets is less than the expected total amount of
Allowed Claims against it, holders of Class E-2 Interests will not receive any
Distribution or retain any property under the Plan. On the Effective Date, all
such Interests shall be extinguished. Class E-2 is an Impaired Class and holders
of Allowed Class E-2 Interests are conclusively presumed to have rejected the
Plan and are not entitled to vote to accept or reject the Plan.

 

3.  Class E-3 Interests (Common Shares of BCP Finance) are Impaired. Because the
value of BCP Finance’s Assets is less than the expected total amount of Allowed
Claims against it, holders of Class E-3 Interests will not receive any
Distribution or retain any property under the Plan. On the Effective Date, all
such Interests shall be extinguished. Class E-3 is an Impaired Class and holders
of Allowed Class E-3 Interests are conclusively presumed to have rejected the
Plan and are not entitled to vote to accept or reject the Plan.

 

D.    Classified Claims of BCPM

 

1.  Secured Claims

 

a.  Class CC-1 Claims (BCPM Secured Claims) are Unimpaired. Any Class CC-1
Claims shall, on the Effective Date, or as soon as practical thereafter, be
treated, at the holder thereof, BCPM as follows: (1) BCPM shall surrender all
collateral securing such Claim to the holder thereof, without representation or
warranty by or recourse against BCPM, or (2) the holders of such Claim shall
receive an amount in Cash equal to the amount of such Claim. Class CC-1 is an
Unimpaired Class and holders of Allowed Claims in Class CC-1 are conclusively
deemed to have accepted the Plan pursuant to section 1126(f) of the Bankruptcy
Code. Therefore, the holders of Allowed Claims in Class CC-3 are not entitled to
vote to accept or reject the Plan.

 

2.  Unsecured Claims

 

a.  Class CC-3 Claims (BCPM Unsecured Priority Claims) are Unimpaired. On the
Effective Date, or as soon as practicable thereafter, each holder of an Allowed
Claim in Class CC-3 will receive Cash equal to the amount of such Claim. Class
CC-3 is an Unimpaired Class and holders of Allowed Claims in Class CC-3 are
conclusively deemed to have accepted the Plan pursuant to section 1126(f) of the
Bankruptcy Code. Therefore, the holders of Allowed Claims in Class CC-3 are not
entitled to vote to accept or reject the Plan.

 

b.  Class CC-4 Claims (BCPM General Unsecured Claims) are impaired. On the
Effective Date, or as soon as practicable thereafter, each holder of an Allowed
Claim in Class CC-4 (including Interdebtor Claims) shall (i) receive its Pro
Rata share of any BCPM Available Cash; and (ii) become a claimant of BCPM
Liquidating LLC to the extent of its Pro Rata share, if any, of any additional
Distributions. The holders of Allowed CC-4 Claims may be entitled to receive
additional Distributions, from time to time, following the Effective Date, in
accordance with Section VII.B of the Plan. Class CC-4 is an Impaired Class and
holders of Allowed Claims Class CC-4 are entitled to vote to accept or reject
the Plan.

 

c.  Class CC-5 Claims (BCPM Intercompany Claims) are Impaired. Any Allowed
Claims in Class CC-5, which is not subordinated, shall be paid in the same
manner and Pro Rata with Allowed Claims in Class CC-4. BCPM has retained the
Preserved Causes of Action, including those that may be asserted against the
Borden Entities, and the right to prosecute Objections to Claims. The BCP and
BCPM Creditors’ Committees currently are investigating these Claims. See Article
V.E and Article VIII. Class CC-5 is an Impaired Class and holders of Allowed
Claims Class CC-5 are entitled to vote to accept or reject the Plan.

 

 

19



--------------------------------------------------------------------------------

 

d.  Class CC-6 Claims (BCPM Penalty Claims) are Impaired. No property will be
distributed to or retained by the holders of Allowed Claim in Class CC-6 on
account of such Claims. Class CC-6 is an Impaired Class and holders of Allowed
Claims in Class CC-6 are conclusively presumed to have rejected the Plan and are
not entitled to vote to accept or reject the Plan.

 

e.  Class CC-7. Intentionally omitted.

 

f.  Class CC-8. Intentionally omitted.

 

g.  Class CC-9 (Certain BCPM Environmental Claims) are Unimpaired. The Debtors
reached a settlement with the LDEQ, the EPA and Borden Chemical, Inc. of Claims
against BCP, BCP Finance and BCPM by the EPA and the LDEQ evidenced by, arising
in, arising under or related to the Consent Decree. The Debtors sought and
obtained Bankruptcy Court approval of such settlement and these Claims are
Unimpaired.

 

E. Classified Interests of BCPM

 

1.  Class EE-1 Interests (Common Shares of BCPM) are Impaired. Because the value
of BCPM’s Assets is less than the expected total amount of Allowed Claims
against it, holders of Class EE-1 Interests will not receive any Distribution or
retain any property under the Plan. On the Effective Date, all such Interests
shall be extinguished. Class EE-1 is an Impaired Class and holders of Allowed
Class EE-1 Interests are conclusively presumed to have rejected the Plan and are
not entitled to vote to accept or reject the Plan.

 

F. Claims for Substantial Contribution

 

Any (a) Claim for substantial contribution pursuant to section 503(b) of the
Bankruptcy Code by either of the Creditors’ Committees, any present or former
members of either of them, or their respective professionals, representatives
and agents or (b) Claim asserted by members of the Creditors’ Committees for the
reimbursement of actual, necessary expenses pursuant to section 503(b)(3)(F) of
the Bankruptcy Code shall only be allowed against BCP, BCP Finance, BCPM or
their respective Estates upon timely application and order of the Bankruptcy
Court.

 

G. Deficiency Claims

 

Certain allowed Class CC-4 deficiency claims held against BCPM as a result of
the failure of BCP to pay Class C-4 claims in full may be partially paid for
purposes of partial Distribution, but will not be fully paid by BCPM until the
amount of distributions to claimants holding Class C-4 claims against BCP has
been finally determined.

 

 

20



--------------------------------------------------------------------------------

 

ARTICLE IV

EFFECT OF CONFIRMATION

 

A. Transfer, Liquidation of Assets

 

1. Transfer

 

As of the Effective Date, the property of the Estate of BCP shall be transferred
to BCP Liquidating LLC and the property of the Estate of BCPM shall be
transferred to BCPM Liquidating LLC in accordance with Section V.B.5 and Section
V.C.5, respectively.

 

2. Liquidation

 

From and after the Effective Date, the respective BCP or BCPM Agents may dispose
of the Assets of BCP Liquidating LLC and BCPM Liquidating LLC in accordance with
the provisions of the Plan.

 

B. Release of Assets

 

Until the Effective Date, the Bankruptcy Court shall retain jurisdiction over
each of the Debtors and their assets. Thereafter, jurisdiction of the Bankruptcy
Court shall be limited to the subject matter set forth in Article XII of the
Plan, and the applicable LLC Agent shall perform and wind up the affairs of BCP
Liquidating LLC and BCPM Liquidating LLC, as provided in the Plan and in the
respective LLC Agreement.

 

C. Binding Effect

 

Except as otherwise provided in section 1141(d)(3) of the Bankruptcy Code, on
and after the Confirmation Date, the provisions of the Plan shall bind any
holder of a Claim against, or Interest in, any of the Debtors and their
respective successors and assigns, whether or not the Claim or Interest of such
holders is Impaired under the Plan and whether or not such holder has accepted
the Plan.

 

D. Term of Injunctions or Stays

 

Unless otherwise provided, all injunctions or stays provided for in the Chapter
11 Cases pursuant to sections 105 or 362 of the Bankruptcy Code, or otherwise,
and in existence on the Confirmation Date, shall remain in full force and effect
until the closing of the Chapter 11 Cases.

 

E. Causes of Action

 

Except as provided in, and unless expressly waived, relinquished, exculpated,
released, compromised or settled in, the Plan, Confirmation Order, any Final
Order or any contract, instrument, document, release or other agreement entered
into or delivered in connection with the Plan, BCP Liquidating LLC, and BCPM
Liquidating LLC, respectively, will exclusively retain and may enforce, and the
Debtors expressly reserve and preserve for these purposes, in accordance with
sections 1123(a)(5)(B) and 1123(b)(3) of the Bankruptcy Code, any Claims,
demands, rights and Causes of Action that any Debtor or Estate may hold against
any Person or entity, including without limitation the Causes of Action set
forth in Exhibit V.E entitled “Preserved Causes of Action,” and therefore no
preclusion doctrine, including without limitation the doctrines of res judicata,
collateral estoppel, issue preclusion, claim preclusion, estoppel (judicial,
equitable or otherwise) or laches shall apply to them by

 

 

21



--------------------------------------------------------------------------------

 

virtue of or in connection with confirmation, consummation or effectiveness of
the Plan. The applicable LLC Agent or its successors exclusively may pursue such
retained Claims, demands, rights or Causes of Action, including without
limitation the Causes of Action set forth in Exhibit V.E entitled “Preserved
Causes of Action,” as appropriate, in accordance with the best interests of the
Debtors or their successors.

 

F. Final Satisfaction of Claims

 

The rights afforded by this Plan and the treatment provided herein of Claims
against and Interests in a Debtor shall be in exchange for, and in satisfaction
and release of, all Claims against or Interests in such Debtor of any nature
whatsoever, including any interest accrued or expenses incurred against such
Debtor in respect thereof from and after the Petition Date of such Debtor, and
its Estate, property and interests in property.

 

G. Injunction

 

On and after the Confirmation Date, all Persons are permanently enjoined from
commencing or continuing in any manner any action or proceeding (whether
directly, indirectly, derivatively or otherwise) on account of or respecting any
Cause of Action of any Debtor, which the BCP LLC Agent or the BCPM LLC Agent, on
behalf of BCP Liquidating LLC or BCPM Liquidating LLC, shall retain the
exclusive authority to pursue in accordance with the Plan.

 

ARTICLE V

MEANS FOR IMPLEMENTATION OF THE PLAN

 

A. Implementation of the Plan

 

1. Restructuring Transactions

 

On or after the Effective Date, the applicable Debtors may enter into such
Restructuring Transactions and may take such actions in connection therewith,
including, one or more mergers, consolidations, restructurings, dispositions,
liquidations or dissolutions, as may be determined by the Debtors, BCP
Liquidating LLC, or BCPM Liquidating LLC to be necessary or appropriate. The
actions to effect these transactions may include: (a) the execution and delivery
of appropriate agreements or other documents of merger, consolidation,
restructuring, disposition, liquidation or dissolution containing terms that are
consistent with the terms of the Plan and that satisfy the applicable
requirements of applicable state law and such other terms to which the
applicable entities may agree; (b) the execution and delivery of appropriate
instruments of transfer, assignment, assumption or delegation of any Asset,
property, right, liability, duty or obligation on terms consistent with the
terms of the Plan and having such other terms to which the applicable entities
may agree; (c) the filing of appropriate certificates or articles of merger,
consolidation or dissolution pursuant to applicable state law; and (d) all other
actions that the applicable entities determine to be necessary or appropriate,
including making filings or recordings that may be required by applicable state
law in connection with such transactions.

 

On the Effective Date, or as soon as practicable thereafter, the following
transactions shall occur:

 

a. In accordance with Article III, the Debtors shall pay all Allowed
Administrative Claims, Allowed Other Priority Claims and Allowed Claims to the
extent known at the Confirmation Date, and to the extent practicable, all other
such Allowed Claims established thereafter.

 

b. All of the respective Debtors’ rights, title and interests in and to any
Assets subject to a perfected first priority lien of an Allowed Secured Claim in
Class C-2 or CC-1 (or the proceeds thereof)

 

 

22



--------------------------------------------------------------------------------

 

shall be transferred and assigned absolutely and unconditionally to the holders
of such liens or paid in cash.

 

c. In accordance with Section V.B.5. of the Plan (entitled “Transfer of
Assets”), all of the remaining Assets of BCP shall be contributed by BCP to BCP
Liquidating LLC, a newly-formed limited liability company of which the BCP LLC
Agent will immediately thereafter be the sole member, and all of the remaining
Assets of BCPM shall be contributed by BCPM to BCPM Liquidating LLC, a
newly-formed limited liability company of which the BCPM LLC Agent will
immediately thereafter be the sole member.

 

d. In accordance with the provisions of Article III, the Disbursing Agent shall
distribute, in satisfaction of the General Unsecured Claims against BCP and
BCPM, all BCP or BCPM Available Cash and the holders of General Unsecured Claims
against BCP or BCPM shall become BCP Liquidating LLC Claimants or BCPM
Liquidating LLC Claimants (as each term is defined below), as applicable, to the
extent of their Pro Rata share, if any, of any additional Distributions.

 

2. Obligations of Any Successor Corporation in a Restructuring Transaction

 

The Restructuring Transactions may include one or more mergers, consolidations,
restructurings, dispositions, liquidations or dissolutions, as may be determined
by the Debtors, BCP Liquidating LLC, or BCPM Liquidating LLC to be necessary or
appropriate to result in substantially all of the respective Assets, properties,
rights, liabilities, duties and obligations of certain of the Debtors vesting in
one or more surviving, resulting or acquiring corporations. In each instance in
which the surviving, resulting or acquiring corporation in any such transaction
is a successor to a Debtor, such surviving, resulting or acquiring corporation
will perform the obligations of the applicable Debtor pursuant to the Plan to
pay or otherwise satisfy the Allowed Claims against such Debtor, except as
provided in any contract, instrument or other agreement or document effecting a
disposition to such surviving, resulting or acquiring corporation, which may
provide that another Debtor will perform such obligations.

 

3. Effectuating Documents; Further Transactions

 

On or as soon as practicable after the Effective Date, subject to Article VII,
the Disbursing Agent, shall at the direction of the respective LLC Agent, make
all Distributions required in accordance with Article III and any other
provisions of the Plan. the Debtors, The BCP LLC Agent or the BCPM LLC Agent
shall be authorized and directed, following the completion of all disbursements,
other transfers and other actions required of the Debtors by the Plan, to file
within thirty (30) days, or as soon thereafter as is practical, certificates of
dissolution to cease the corporate or partnership existence of the Debtors, as
well as of the limited partner in BCP—Borden Chemicals and Plastics Limited
Partnership—together with any other necessary documentation, to effect their
dissolution under applicable state law. The filing of each Debtor’s certificate
of dissolution shall be authorized and approved hereunder in all respects
without further action under applicable law, regulation, order, or rule,
including, without express or implied limitation, any action by the
stockholders, members, managers, partners, or board of directors (as applicable)
of the Debtors. Accordingly, BCP, BCP Finance, BCPM and the limited partner in
BCP—Borden Chemicals and Plastics Limited Partnership—shall be dissolved on the
Effective Date, or as soon as practicable thereafter.

 

If deemed necessary or appropriate by the Debtors or the applicable LLC Agent,
as the context requires, the Debtors or the applicable LLC Agent may,
notwithstanding any other transfers described in this Section V.A.3., engage in
any other transaction in furtherance, but not in contravention, of the Plan.
Unless otherwise indicated, any such transactions shall be effective pursuant to
the Confirmation Order without further action by the stockholders, members,
agents, managers, partners, or

 

 

23



--------------------------------------------------------------------------------

 

board of directors (as applicable) of any of the Debtors, BCP Liquidating LLC,
or BCPM Liquidating LLC. Each of the officers thereof is authorized and directed
to execute, deliver, file, or record such contracts, instruments, releases,
indentures, and other agreements or documents and take such actions as may be
necessary or appropriate to effectuate and further evidence the terms and
conditions of the Plan.

 

4. Bank Accounts

 

All funds in bank accounts established by BCP/BCP Finance and BCPM to pay Claims
receiving Cash payments on the Effective Date shall be deposited in an account
with the Disbursing Agent in the name of BCP Liquidating LLC or BCPM Liquidating
LLC, as applicable, subject to the provisions of the Plan. Neither BCP
Liquidating LLC nor BCPM Liquidating LLC shall have greater rights to such bank
accounts than BCP/BCP Finance or BCPM would have had.

 

B. BCP Liquidating LLC

 

1. Establishment of BCP Liquidating LLC

 

As of the Effective Date, BCP shall execute the BCP LLC Agreement, which shall
designate and identify the BCP LLC Agent as such and as one of the managers and
the sole member of BCP Liquidating LLC. The BCP LLC Agreement shall be included
in the Plan Supplement. The BCP LLC Agreement shall contain provisions customary
for agreements of Delaware limited liability companies utilized in comparable
circumstances, including, but not limited to, any and all provisions necessary
to ensure the continued treatment of BCP Liquidating LLC as a “disputed
ownership fund” under Proposed Treasury Regulations section 1.468B-9 for income
tax purposes. The BCP LLC Agent shall be authorized to take all other steps
necessary to complete the formation of BCP Liquidating LLC. The BCP LLC Agent
shall have all duties, powers, standing and authority of a debtor in possession
pursuant to sections 1106 and 1107 of the Bankruptcy Code, including, without
limitation, all duties, powers, standing and authority necessary to implement
the Plan and to administer and liquidate the Assets of BCP Liquidating LLC for
the benefit of the BCP Liquidating LLC Claimants (as such term is defined
below).

 

On the Effective Date, each holder of an Allowed or Disputed General Unsecured
Claim against BCP shall become a “claimant” (within the meaning of Proposed
Treasury Regulations section 1.468B-9(b)) of BCP Liquidating LLC (collectively,
the “BCP Liquidating LLC Claimants”).

 

2. Purpose of BCP Liquidating LLC

 

BCP Liquidating LLC shall be established for the sole purpose of liquidating its
Assets in furtherance of the Plan for the sole benefit of the BCP Liquidating
LLC Claimants, with no objective to continue or engage in the conduct of trade
or business. BCP Liquidating LLC shall be deemed not to be the same legal entity
as any of the Debtors, but only an assignee of the Assets of BCP/BCP Finance
that are transferred to BCP Liquidating LLC and representatives of its Estate
within the meaning of section 1123(b)(3) of the Bankruptcy Code.

 

3. BCP LLC Agent

 

No later than fourteen (14) days prior to Confirmation, BCP/BCP Finance and the
BCP Creditors’ Committee shall designate and disclose the identity of the BCP
LLC Agent in a writing filed with the Bankruptcy Court and served on those
parties requesting notice in the chapter II Cases. The BCP LLC Agent shall be
named in the Confirmation Order and in the BCP LLC Agreement. The BCP LLC Agent,
in consultation with the other BCP LLC Managers, shall implement the BCP LLC
Agreement and administer BCP Liquidating LLC. The BCP LLC Agent shall be
entitled to reasonable

 

 

24



--------------------------------------------------------------------------------

 

compensation. The duties and powers of the BCP LLC Agent shall include all
powers necessary to implement the Plan and the BCP LLC Agreement and administer
BCP Liquidating LLC, including, without limitation, the power to (i) prosecute
for the benefit of BCP Liquidating LLC, Causes of Action of the Estate against
third parties; (ii) liquidate the Assets of BCP Liquidating LLC; (iii) object to
or prosecute an objection to, compromise and settle, abandon or dismiss any or
all disputed claims relating to BCP Liquidating LLC; (iv) seek to subordinate
claims against BCP/BCP Finance corresponding to BCP Liquidating LLC; (v) serve
as one of the BCP LLC Managers and the sole member of BCP Liquidating LLC; and
(vi) otherwise perform the functions and take actions provided for or permitted
in the Plan or in any other agreement executed pursuant to the Plan.

 

On or before the Confirmation Date, BCP shall designate the BCP LLC Agent who
will have the powers of administration regarding all of BCP’s tax matters,
including the filing of returns. The BCP LLC Agent shall have responsibility for
managing or winding up the affairs of BCP and BCP Finance, including but not
limited to filing of tax returns, payment of claims (to the extent not paid on
the Effective Date), and retaining its books and records. The BCP LLC Agent
shall: (i) complete and file within ninety (90) days after the Effective Date
(or such longer period as authorized by the Bankruptcy Court for cause) the
final federal, state and local tax returns of BCP and BCP Finance; (ii) request
an expedited determination of any unpaid tax liability of such Debtor or its
Estate under section 505(b) of the Bankruptcy Code for all taxable periods of
such Debtor ending after the Petition Date through the liquidation of such
Debtor, as determined under applicable tax laws; and (iii) complete and timely
file any federal, state and local tax returns of BCP Liquidating LLC. The BCP
LLC Agent shall represent the interest and account of BCP, BCP Finance, their
Estate and BCP Liquidating LLC before any taxing authority in all matters
including, without limitation, any action, suit proceeding or audit.

 

In the event the BCP LLC Agent is terminated or resigns for any reason, a
successor shall be designated pursuant to the BCP LLC Agreement. Upon the
designation of the BCP LLC Agent or its successor, their identities and
connections, if any, with BCP/BCP Finance or their creditors, any parties in
interest or the U.S. Trustee shall be disclosed in a writing filed with the
Bankruptcy Court.

 

4. Managers of BCP Liquidating LLC.

 

No later than fourteen (14) days prior to Confirmation, BCP/BCP Finance and the
BCP Creditors’ Committee shall designate and disclose the identity of two
persons to serve, in addition to the BCP LLC Agent, as the BCP LLC Managers for
BCP Liquidating LLC in a writing filed with the Bankruptcy Court and served on
those parties requesting notices in the Chapter II Cases. The BCP LLC Managers
shall manage BCP Liquidating LLC on behalf of the BCP Liquidating LLC Claimants.
In addition to those decisions described in the Plan as requiring consent of the
BCP LLC Managers, the BCP LLC Agreement shall set forth those decisions
requiring their consent. In the event a BCP LLC Manager is removed or resigns
for any reason, a successor shall be designated pursuant to the BCP LLC
Agreement. Upon the designation of the BCP LLC Managers or their successors,
their identities and connections, if any, with any of BCP/BCP Finance or their
creditors, any parties in interest or the Office of the U.S. Trustee shall be
disclosed in a writing filed with the Bankruptcy Court.

 

5. Transfer of Assets

 

Upon the Effective Date, and in accordance with the Restructuring Transactions,
BCP shall assign and transfer to BCP Liquidating LLC all of its right, title and
interest in and to all of its Assets other than (i) any Cash and other Assets to
be distributed on the Effective Date to holders of Claims in respect of BCP and
(ii) any Assets that have been sold or otherwise disposed of pursuant to court
order (or are to be sold or otherwise disposed of pursuant to court order
predating the Effective Date); provided, however, that any Assets that are the
subject of a motion, notice or executed agreement for sale or other disposition
pending as of the Effective Date will remain subject to such motion, notice or

 

 

25



--------------------------------------------------------------------------------

 

executed agreement and will be treated in accordance with such motion, notice or
executed agreement unless and until the Bankruptcy Court disapproves of such
pending disposition, at which time such Assets will be transferred to BCP
Liquidating LLC. Such transfers shall be free and clear of any liens, claims or
encumbrances with such liens, claims or encumbrances to attach to the Proceeds
of the Assets upon disposition by BCP Liquidating, LLC, and no other entity,
including BCP or BCP Finance shall otherwise have any interest, legal,
beneficial, or otherwise, in BCP Liquidating LLC or any Assets upon its
assignment and transfer to BCP Liquidating LLC, provided, however, that all such
Assets will be transferred to BCP Liquidating LLC, subject to the following
liabilities and obligations, and BCP Liquidating LLC shall be responsible for
satisfying all such liabilities and fulfilling all such obligations: (1) APSC
Claims that have not been paid or Allowed as of the Effective Date (but which
are subsequently Allowed); (2) any post-Effective Date expenses necessary or
appropriate in respect of consummation of the Plan and winding up of BCP’s
and/or BCP Finance’s Estates, and (3) any other post-Effective Date obligations
of BCP or BCP Finance.

 

Without limiting the foregoing, from and after the Effective Date, the BCP LLC
Agent may dispose of the Assets of BCP Liquidating LLC in accordance with the
provisions of the Plan.

 

6. Funding Expenses of BCP Liquidating LLC

 

The Plan and the expenses of BCP Liquidating LLC shall be funded by the Assets
of BCP/BCP Finance and any proceeds from the disposition thereof.

 

7. Privilege

 

The transfers by BCP/BCP Finance and/or their Estates described in Section V.B.5
and the transactions described in this Section V.B.7 shall be exclusive of
BCP/BCP Finance’s and/or their Estates’ rights, title and interests in and to
any and all attorney-client privileges, work-product privileges or other
privileges or immunities attaching to any and all documents or communications
(whether written or oral). Such privileges or immunities shall remain in, and be
exclusive to, BCP/BCP Finance.

 

Notwithstanding the foregoing and upon request of the BCP LLC Agent or the BCP
LLC Managers, Jones, Day, Reavis & Pogue and Duane Morris LLP, each, in their
capacity as prepetition and postpetition co-counsel to BCP/BCP Finance, shall
reasonably cooperate with the BCP LLC Agent or the BCP LLC Managers with respect
to the administration of the Estates and the prosecution of any and all Causes
of Action. Such cooperation, however, shall not include the turnover to the BCP
LLC Agent and the BCP LLC Managers of any files of Jones, Day, Reavis & Pogue
and Duane Morris LLP as co-attorneys for BCP/BCP Finance that may be subject to
the attorney-client privilege or the attorney work product privilege.

 

8. Professionals

 

On or before Confirmation, the BCP LLC Managers designated for BCP Liquidating
LLC shall select counsel, financial advisors and other professionals as they
deem appropriate. Thereafter, such BCP LLC Managers may, from time to time,
retain such counsel, financial advisors, or other professionals for BCP
Liquidating LLC as may be appropriate under the circumstances. After the
Effective Date, the BCP LLC Agent shall, in the ordinary course of business and
without the necessity for any approval by the Bankruptcy Court, pay on behalf of
BCP Liquidating LLC the reasonable and necessary fees and expenses of such
counsel and financial advisors and any other professionals subsequently retained
by them.

 

 

26



--------------------------------------------------------------------------------

 

9. LLC Distributions; Claimants

 

All Distributions from BCP Liquidating LLC to BCP Liquidating LLC Claimants
shall be made in accordance with such claimants’ Pro Rata share of the Assets
held therein, at such times and in such amounts as shall be determined by the
BCP LLC Agent. The BCP LLC Agent shall cause BCP Liquidating LLC to retain
sufficient funds as reasonably necessary for BCP Liquidating LLC to: (i) meet
contingent liabilities and to maintain the value of its Assets during
liquidation; (ii) to pay reasonable expenses of administering BCP Liquidating
LLC, which have been incurred (including, but not limited to, any taxes imposed
on BCP Liquidating LLC or fees and expenses in connection with litigation); and
(iii) satisfy other liabilities incurred by BCP Liquidating LLC in accordance
with the Plan.

 

10. Valuation of Assets

 

As soon as possible after the Effective Date, the BCP LLC Agent shall determine,
in good faith, the value of BCP’s Assets (other than Cash) transferred to BCP
Liquidating LLC under the Plan. The BCP LLC Agent shall then apprise, in
writing, the BCP Liquidating LLC Claimants of such valuation.

 

11. Liquidation of Assets

 

The BCP LLC Agent shall, in an expeditious but orderly manner, liquidate and
convert to Cash the Assets of BCP Liquidating LLC, make timely Distributions,
and not unduly prolong the existence of BCP Liquidating LLC. In so doing, the
BCP LLC Agent shall exercise its reasonable business judgment and, with the
consent of the other two BCP LLC Managers, liquidate the Assets of BCP
Liquidating LLC to maximize recoveries. Such liquidations may be accomplished
either through the sale of the Assets (in whole or in combination, and including
the sale of any Claims, rights, or Causes of Action) or through the prosecution,
compromise and settlement, abandonment or dismissal of any or all Claims,
rights, or Causes of Action, or otherwise. The BCP LLC Agent, with the consent
of the other BCP LLC Managers, shall elect whether or not to pursue any Causes
of Action as they may determine are in the best interests of the members of BCP
Liquidating LLC, consistent with the purposes of BCP Liquidating LLC. Neither
the BCP LLC Agent nor the other two BCP LLC Managers shall have any liability to
any Debtor, or its Estates or the members of BCP Liquidating LLC, the Creditors’
Committees or any other party for the outcome of their decisions in this regard.
The BCP LLC Agent may incur any reasonable and necessary expenses in connection
with the liquidation and conversion of the Assets of BCP Liquidating LLC to
Cash.

 

12. Investment Powers

 

The right and power of the BCP LLC Agent to invest (a) any Cash transferred to
BCP Liquidating LLC or (b) the Cash proceeds from the realization or disposition
of any rights, Claims or Causes of Action of BCP Liquidating LLC; and any income
earned by BCP Liquidating LLC, shall be limited to the right and power to invest
such cash in a manner consistent with section 345 of the Bankruptcy Code or
applicable order of the Bankruptcy Court and may be further limited to avoid BCP
Liquidating LLC from becoming subject to the Investment Company Act of 1940;
provided, however, that the BCP LLC Agent may expend the Cash of BCP Liquidating
LLC: (i) as reasonably necessary to meet contingent liabilities and to maintain
the value of the Assets of BCP Liquidating LLC, during its liquidation; (ii) to
pay reasonable administrative expenses of BCP Liquidating LLC, which have been
incurred (including, but not limited to, any taxes imposed on BCP Liquidating
LLC or fees and expenses in connection with litigation); and (iii) to satisfy
other liabilities incurred or assumed by BCP Liquidating LLC (or to which the
Assets of BCP Liquidating LLC are otherwise subject) in accordance with the Plan
or the BCP LLC Agreement).

 

 

27



--------------------------------------------------------------------------------

 

13. LLC Reporting Duties; Income Tax and Related Information

 

a. Tax Status

 

BCP Liquidating LLC will be treated as a “disputed ownership fund” under
Proposed Treasury Regulations section 1.468B-9 for income tax purposes. The BCP
LLC Agent shall be responsible for filing all required income tax and
information returns and depositing all payments of tax on behalf of BCP
Liquidating LLC. As a “disputed ownership fund”, BCP Liquidating LLC will be
taxed as a C corporation, pursuant to Proposed Treasury Regulations section
1.468B-9(c), unless all of its assets are passive investment assets (e.g., cash
or cash equivalents, stock and debt obligations), in which case it will be taxed
as a “qualified settlement fund” under Treasury Regulations section 1.468B-2.

 

b. Statement of BCP

 

BCP (or other person acting on behalf of BCP or any other transferor), as
transferor of the Assets to BCP Liquidating LLC, shall provide a statement to
the BCP LLC Agent pursuant to Proposed Treasury Regulations section
1.468B-9(f)(3) setting forth the information described in subsection (ii)
thereof by February 15 of the year following each calendar year in which BCP (or
other person acting on behalf of BCP or any other transferor) makes a transfer
to BCP Liquidating LLC and shall attach a copy of such statement to (and as part
of) its timely filed income tax or information return (including extensions) for
the taxable year of BCP in which the transfer is made.

 

c. Other Filings

 

The BCP LLC Agent shall file (or cause to be filed) any other statements,
returns or disclosures relating to BCP Liquidating LLC that are required by any
governmental unit or applicable law.

 

d. Right to Obtain Information from Members

 

The BCP LLC Agent shall be authorized to collect such tax and fiscal information
from BCP Liquidating LLC Claimants (including, without limitation, social
security numbers, and/or other tax identification numbers) as it in its sole
discretion deems necessary to effectuate the Plan and the Confirmation Order
shall expressly provide this authority. Failure by any such BCP Liquidating LLC
Claimant to furnish such information in a timely fashion will cause a waiver of
some or all of such Claimant’s rights (if any) under the Plan and the
Confirmation Order.

 

14. Tax Cooperation and Information

 

BCP/BCP Finance, BCP Liquidating LLC, and the BCP LLC Agent, and their
respective representatives, managers and officers, to the extent possible, agree
to provide, at their own expense, each other party with such cooperation and
information as such other party shall request in connection with the preparation
or filing of any tax returns or claims for tax refunds (if any), the
determination and payment of any estimated taxes, or the conduct of any audit or
other proceeding with a taxing authority. Such cooperation and information shall
include, without limitation, upon reasonable notice: (i) promptly forwarding
copies of appropriate notices and forms or other communications received from or
sent to any taxing authority or any other administrative, judicial or
governmental authority; (ii) providing copies of all relevant tax returns,
together with accompanying schedules and related work papers, and such other
relevant information which such party may possess; (iii) executing any document
that may be necessary or helpful in connection with the filing of a tax return,
a claim for a tax refund, or in connection with any audit or similar proceeding;
and (iv) using the parties’ efforts to obtain any documentation from a
governmental authority or a third party that may be necessary or reasonably
helpful in connection with

 

 

28



--------------------------------------------------------------------------------

 

any of the foregoing. Upon reasonable notice, the parties hereto shall make
their employees and facilities available on a mutually convenient basis to
provide explanation of any documents or information provided hereunder.

 

15. Termination

 

BCP Liquidating LLC will terminate its existence after the liquidation,
administration and distribution of its Assets in accordance with the Plan and
its full performance of all other duties and functions set forth herein and, as
set forth in the BCP LLC Agreement.

 

16. Net BCP Liquidating LLC Recoveries; Affirmative Obligations

 

Notwithstanding anything contained herein to the contrary, in the event that a
defendant in an action brought by the BCP LLC Agent for and on behalf of BCP
Liquidating LLC (i) is required by a Final Order to make payment to BCP
Liquidating LLC (the “Judgment Amount”), and (ii) has a right of setoff under
section 553 of the Bankruptcy Code or under applicable non-bankruptcy law, has a
claim for contribution or reimbursement, or has incurred costs and expenses
which would give rise to an enforceable claim against BCP/BCP Finance
corresponding to BCP Liquidating LLC (the aggregate amount of all such rights,
claims, costs and expenses being referred to herein as the
“Indemnification/Contribution Amount”), then (x) such defendant shall be
obligated to pay only the excess, if any, of the amount of the Judgment Amount
over the Indemnification/Contribution Amount, (y) neither BCP Liquidating LLC
nor the BCP Liquidating LLC Claimants shall be entitled to assert a Claim
against BCP/BCP Finance corresponding to BCP Liquidating LLC with respect to the
Indemnification/Contribution Amount, and (z) BCP/BCP Finance shall have no
liability with respect to such Indemnification/Contribution Amount.

 

Notwithstanding anything contained in the Plan to the contrary, in the event
that a defendant in an action brought by the BCP LLC Agent for and on behalf of
BCP Liquidating LLC (i) has an Indemnification/Contribution Amount and (ii) the
Indemnification/Contribution Amount is in excess of the Judgment Amount, if any,
then (x) the Judgment Amount shall be offset against the
Indemnification/Contribution Amount and shall not be paid to BCP Liquidating LLC
by such defendant, (y) neither BCP Liquidating LLC nor the BCP Liquidating LLC
Claimants shall be entitled to assert a Claim against BCP/BCP Finance
corresponding to BCP Liquidating LLC with respect to the
Indemnification/Contribution Amount, and (z) BCP/BCP Finance shall have no
liability with respect to such Indemnification/Contribution Amount.

 

C. BCPM Liquidating LLC

 

1. Establishment of BCPM Liquidating LLC

 

As of the Effective Date, BCPM shall execute the BCPM LLC Agreement, which shall
designate the BCPM LLC Agent as such and as one of the managers and the sole
member of BCPM Liquidating LLC. The BCPM LLC Agreement shall be included in the
Plan Supplement. The BCPM LLC Agreement shall contain provisions customary for
agreements of Delaware limited liability companies utilized in comparable
circumstances, including, but not limited to, any and all provisions necessary
to ensure the continued treatment of BCPM Liquidating LLC as a “disputed
ownership fund” under Proposed Treasury Regulations section 1 .468B-9 for income
tax purposes. The BCPM LLC Agent shall be authorized to take all other steps
necessary to complete the formation of BCPM Liquidating LLC. The BCPM LLC Agent
shall have all duties, powers, standing and authority of a debtor in possession
pursuant to sections 1106 and 1107 of the Bankruptcy Code, including, without
limitation, all duties, powers, standing and authority necessary to implement
the Plan and to administer and liquidate the Assets

 

 

29



--------------------------------------------------------------------------------

 

of BCPM Liquidating LLC for the benefit of the BCPM Liquidating LLC Claimants
(as such term is defined below).

 

On the Effective Date, each holder of an Allowed or Disputed General Unsecured
Claim against BCPM shall become a “claimant” (within the meaning of Proposed
Treasury Regulations section 1.468B-9(b)) of BCPM Liquidating LLC (collectively,
the “BCPM Liquidating LLC Claimants”).

 

2. Purpose of BCPM Liquidating LLC

 

BCPM Liquidating LLC shall be established for the sole purpose of liquidating
its Assets in furtherance of the Plan for the sole benefit of the BCPM
Liquidating LLC Claimants, with no objective to continue or engage in the
conduct of trade or business. BCPM Liquidating LLC shall be deemed not to be the
same legal entity as any BCPM, but only an assignee of the Assets of BCPM that
are transferred to BCPM Liquidating LLC and representatives of its Estate within
the meaning of section 1123(b)(3) of the Bankruptcy Code.

 

3. BCPM LLC Agent

 

No later than fourteen (14) days prior to Confirmation, BCPM and the BCPM
Creditors’ Committee shall designate and disclose the identity of the BCPM LLC
Agent in a writing filed with the Bankruptcy Court and served on those parties
requesting notice in the Chapter 11 Cases. The BCPM LLC Agent shall be named in
the Confirmation Order and in the BCPM LLC Agreement. The BCPM Agent, in
consultation with the other BCPM LLC Managers, shall implement the BCPM LLC
Agreement and administer BCPM Liquidating LLC. The BCPM LLC Agent shall be
entitled to reasonable compensation. The duties and powers of the BCPM LLC Agent
shall include all powers necessary to implement the Plan and the BCPM LLC
Agreement and administer BCPM Liquidating LLC, including, without limitation, to
(i) prosecute for the benefit of BCPM Liquidating LLC, Causes of Action of the
Estate against third parties; (ii) liquidate the Assets of BCPM Liquidating LLC;
(iii) object to or prosecute an objection to, compromise and settle, abandon or
dismiss any or all Disputed Claims relating to BCPM Liquidating LLC; (iv) seek
to subordinate claims against BCPM corresponding to BCPM Liquidating LLC; (v)
serve as one of the BCPM LLC Managers and the sole member of BCPM Liquidating
LLC; and (vi) otherwise perform the functions and take actions provided for or
permitted in the Plan or in any other agreement executed pursuant to the Plan.

 

On or before the Confirmation Date, BCPM and the BCPM Creditors’ Committee shall
designate the BCPM LLC Agent who will have the powers of administration
regarding all of BCPM’s tax matters, including the filing of returns. The BCPM
LLC Agent shall have responsibility for managing or winding up the affairs of
BCPM, including but not limited to filing of tax returns, payment of Claims (to
the extent not paid on the Effective Date), and retaining its books and records.
The BCPM LLC Agent shall: (i) complete and file within ninety (90) days after
the Effective Date (or such longer period as authorized by the Bankruptcy Court
for cause) the final federal, state and local tax returns of BCPM; (ii) request
an expedited determination of any unpaid tax liability of BCPM or its Estate
under section 505(b) of the Bankruptcy Code for all taxable periods of such
Debtor ending after the Petition Date through the liquidation of BCPM, as
determined under applicable tax laws; and (iii) complete and timely file any
federal, state and local tax returns of BCPM Liquidating LLC. The BCPM LLC Agent
shall represent the interest and account of BCPM, its Estate and BCPM
Liquidating LLC before any taxing authority in all matters including, without
limitation, any action, suit, proceeding or audit.

 

In the event the BCPM LLC Agent is terminated or resigns for any reason, a
successor shall be designated pursuant to the BCPM LLC Agreement. Upon the
designation of the BCPM LLC Agent or its successor, their identities and
connections, if any, with BCPM or it’s creditors, any parties in interest or the
U.S. Trustee shall be disclosed in a writing filed with the Bankruptcy Court.

 

 

30



--------------------------------------------------------------------------------

 

4. Managers of BCPM Liquidating LLC.

 

No later than fourteen (14) days prior to Confirmation, BCPM and the BCPM
Creditors’ Committee shall designate and disclose the identity of two persons to
serve, in addition to the BCPM LLC Agent, as the BCPM LLC Managers for BCPM
Liquidating LLC in a writing filed with the Bankruptcy Court and served on those
parties requesting notices in the Chapter 11 Cases. The BCPM LLC Managers shall
manage BCPM Liquidating LLC on behalf of the BCPM Liquidating LLC Claimants. In
addition to those decisions described in the Plan as requiring consent of the
BCPM LLC Managers, the BCPM LLC Agreement shall set forth those decisions
requiring their consent. In the event a BCPM LLC Manager is removed or resigns
for any reason, a successor shall be designated pursuant to the BCPM LLC
Agreement. Upon the designation of the BCPM LLC Managers or their successors,
their identities and connections, if any, with any of BCPM or it’s creditors,
any parties in interest or the Office of the U.S. Trustee shall be disclosed in
a writing filed with the Bankruptcy Court.

 

5. Transfer of Assets

 

Upon the Effective Date, and in accordance with the Restructuring Transactions,
BCPM shall assign and transfer to BCPM Liquidating LLC all of its right, title
and interest in and to all of its Assets other than (i) any Cash and other
Assets to be distributed on the Effective Date to holders of Claims in respect
of BCPM and (ii) any Assets that have been sold or otherwise disposed of
pursuant to court order (or are to be sold or otherwise disposed of pursuant to
court order predating the Effective Date); provided, however, that any Assets
that are the subject of a motion, notice or executed agreement for sale or other
disposition pending as of the Effective Date will remain subject to such motion,
notice or executed agreement and will be treated in accordance with such motion,
notice or executed agreement unless and until the Bankruptcy Court disapproves
of such pending disposition, at which time such Assets will be transferred to
BCPM Liquidating LLC. Such transfers shall be free and clear of any liens,
claims or encumbrances with such liens, claims or encumbrances to attach to the
Proceeds of the Assets upon disposition by BCPM Liquidating, LLC, and no other
entity, including BCPM shall otherwise have any interest, legal, beneficial, or
otherwise, in BCPM Liquidating LLC or its respective Assets upon its assignment
and transfer to BCPM Liquidating LLC, provided, however, that all such Assets
will be transferred to BCPM Liquidating LLC, subject to the following
liabilities and obligations, and BCPM Liquidating LLC shall be responsible for
satisfying all such liabilities and fulfilling all such obligations: (1) APSC
Claims that have not been paid or Allowed as of the Effective Date (but which
are subsequently Allowed); (2) any post-Effective Date expenses necessary or
appropriate in respect of consummation of the Plan and winding up of BCPM’s
Estate, and (3) any other post-Effective Date obligations of BCPM.

 

Without limiting the foregoing, from and after the Effective Date, the BCPM LLC
Agent may dispose of the Assets of BCPM Liquidating LLC in accordance with the
provisions of the Plan.

 

6. Funding Expenses of BCPM Liquidating LLC

 

The Plan and the expenses of BCPM Liquidating LLC shall be funded by the Assets
of BCPM and any proceeds therefrom.

 

7. Privilege

 

The transfers by BCPM and/or its Estate described in Section V.C.5 and the
transactions described in this Section V.C.7 shall be exclusive of BCPM’s and/or
its Estate’s rights, title and interests in and to any and all attorney-client
privileges, work-product privileges or other privileges or immunities attaching
to any and all documents or communications (whether written or oral). Such
privileges or immunities shall remain in, and be exclusive to, BCPM.

 

 

31



--------------------------------------------------------------------------------

 

Notwithstanding the foregoing and upon request of the BCPM LLC Agent or the BCPM
LLC Managers, Vorys, Sater, Seymour and Pease LLP and Blank Rome Comisky &
McCauley LLP, each, in their capacity as prepetition and postpetition co-counsel
to BCPM, shall reasonably cooperate with the BCPM LLC Agent or the BCPM LLC
Managers with respect to the administration of the Estate and the prosecution of
any and all Causes of Action. Such cooperation, however, shall not include the
turnover to the BCPM LLC Agent and the BCPM LLC Managers of any files of Vorys,
Sater, Seymour and Pease LLP and Blank Rome Comisky & McCauley LLP as
co-attorneys for BCPM that may be subject to the attorney-client privilege or
the attorney work-product privilege.

 

8. Professionals

 

On or before Confirmation, the BCPM LLC Managers designated for BCPM Liquidating
LLC shall select counsel, financial advisors and other professionals as they
deem appropriate. Thereafter, such BCPM LLC Managers may, from time to time,
retain such counsel, financial advisors, or other professionals for BCPM
Liquidating LLC as may be appropriate under the circumstances. After the
Effective Date, the BCPM LLC Agent shall, in the ordinary course of business and
without the necessity for any approval by the Bankruptcy Court, pay on behalf of
BCPM Liquidating LLC the reasonable and necessary fees and expenses of such
counsel and financial advisors and any other professionals subsequently retained
by them.

 

9. LLC Distributions; Claimants

 

All Distributions from BCPM Liquidating LLC to BCPM Liquidating LLC Claimants
shall be made in accordance with such claimants’ Pro Rata share of the assets
held therein, at such times and in such amounts as shall be determined by the
BCPM LLC Agent. The BCPM LLC Agent shall cause BCPM Liquidating LLC to retain
sufficient funds as reasonably necessary for BCPM Liquidating LLC to: (i) meet
contingent liabilities and to maintain the value of its Assets during
liquidation; (ii) to pay reasonable expenses of administering BCPM Liquidating
LLC, which have been incurred (including, but not limited to, any taxes imposed
on BCPM Liquidating LLC or fees and expenses in connection with litigation); and
(iii) satisfy other liabilities incurred by BCPM Liquidating LLC in accordance
with the Plan.

 

10. Valuation of Assets

 

As soon as possible after the Effective Date, the BCPM LLC Agent shall
determine, in good faith, the value of BCPM’s Assets (other than Cash)
transferred to BCPM Liquidating LLC under the Plan. The BCPM LLC Agent shall
then apprise, in writing, the BCPM Liquidating LLC Claimants of such valuation.

 

11. Liquidation of Assets

 

The BCPM LLC Agent shall, in an expeditious but orderly manner, liquidate and
convert to Cash the Assets of BCPM Liquidating LLC, make timely Distributions,
and not unduly prolong the existence of BCPM Liquidating LLC. In so doing, the
BCPM LLC Agent shall exercise its reasonable business judgment and, with the
consent of the other two BCPM LLC Managers, liquidate the Assets of BCPM
Liquidating LLC to maximize recoveries. Such liquidations may be accomplished
either through the sale of the Assets (in whole or in combination, and including
the sale of any Claims, rights, or Causes of Action) or through the prosecution,
compromise and settlement, abandonment or dismissal of any or all Claims,
rights, or Causes of Action, or otherwise. The BCPM LLC Agent, with the consent
of the other BCPM LLC Managers, shall elect whether or not to pursue any Causes
of Action as they may determine are in the best interests of the members of BCPM
Liquidating LLC, consistent with the purposes of BCPM Liquidating LLC. Neither
the BCPM LLC Agent nor the other two BCPM LLC Managers shall

 

 

32



--------------------------------------------------------------------------------

 

have any liability to BCPM or its Estate or the members of BCPM Liquidating LLC,
the Creditors’ Committees or any other party for the outcome of their decisions
in this regard. The BCPM LLC Agent may incur any reasonable and necessary
expenses in connection with the liquidation and conversion of the Assets of BCPM
Liquidating LLC to Cash.

 

12. Investment Powers

 

The right and power of the BCPM LLC Agent to invest (a) any Cash transferred to
BCPM Liquidating LLC or (b) the Cash proceeds from the realization or
disposition of any rights, Claims or Causes of Action of BCPM Liquidating LLC;
and any income earned by BCPM Liquidating LLC, shall be limited to the right and
power to invest such cash in a manner consistent with section 345 of the
Bankruptcy Code or applicable order of the Bankruptcy Court and may be further
limited to avoid BCPM Liquidating LLC from becoming subject to the Investment
Company Act of 1940; provided, however, that the BCPM LLC Agent may expend the
Cash of BCPM Liquidating LLC: (a) as reasonably necessary to meet contingent
liabilities and to maintain the value of the Assets of BCPM Liquidating LLC,
during its liquidation; (b) to pay reasonable administrative expenses of BCPM
Liquidating LLC, which have been incurred (including, but not limited to, any
taxes imposed on BCPM Liquidating LLC or fees and expenses in connection with
litigation); and (c) to satisfy other liabilities incurred or assumed by BCPM
Liquidating LLC (or to which the Assets of BCPM Liquidating LLC are otherwise
subject) in accordance with the Plan or the BCPM LLC Agreement).

 

13. LLC Reporting Duties; Income Tax and Related Information

 

a. Tax Status

 

BCPM Liquidating LLC will be treated as a “disputed ownership fund” under the
Proposed Treasury Regulations section 1.468B-9 for income tax purposes. The BCPM
LLC Agent shall be responsible for filing all required income tax and
information returns and depositing all payments of tax on behalf of BCPM
Liquidating LLC. As a “disputed ownership fund,” BCPM Liquidating LLC will be
taxed as a C corporation, pursuant to Proposed Treasury Regulations section
1.468B-9(c), unless all of its assets are passive investment assets (e.g., cash
or cash equivalents, stock and debt obligations), in which case it will be taxed
as a “qualified settlement fund” under Treasury Regulations section 1.468B-2.

 

b. Statement of BCPM

 

BCPM (or other person acting on behalf of BCPM or any other transferor), as
transferor of the Assets to BCPM Liquidating LLC, shall provide a statement to
the BCPM LLC Agent pursuant to Proposed Treasury Regulations section
1.468B-9(f)(3) setting forth the information described in subsection (ii)
thereof by February 15 of the year following each calendar year in which BCPM
(or other person acting on behalf of BCPM or any other transferor) makes a
transfer to BCPM Liquidating LLC and shall attach a copy of such statement to
(and as part of) its timely filed income tax or information return (including
extensions) for the taxable year of BCPM in which the transfer is made.

 

c. Other Filings

 

The BCPM LLC Agent shall file (or cause to be filed) any other statements,
returns or disclosures relating to BCPM Liquidating LLC that are required by any
governmental unit or applicable law.

 

 

33



--------------------------------------------------------------------------------

 

d. Right to Obtain Information from Members

 

The BCPM LLC Agent shall be authorized to collect such tax and fiscal
information from BCPM Liquidating LLC Claimants (including, without limitation,
social security numbers, and/or other tax identification numbers) as it in its
sole discretion deems necessary to effectuate the Plan and the Confirmation
Order shall expressly provide this authority. Failure by any such BCPM
Liquidating LLC Claimant to furnish such information in a timely fashion will
cause a waiver of some or all of such Claimant’s rights (if any) under the Plan
and the Confirmation Order.

 

14. Tax Cooperation and Information

 

BCPM, BCPM Liquidating LLC, and the BCPM LLC Agent, and their respective
representatives, managers and officers, to the extent possible, agree to
provide, at their own expense, each other party with such cooperation and
information as such other party shall request in connection with the preparation
or filing of any tax returns or claims for tax refunds (if any), the
determination and payment of any estimated taxes, or the conduct of any audit or
other proceeding with a taxing authority. Such cooperation and information shall
include, without limitation, upon reasonable notice: (i) promptly forwarding
copies of appropriate notices and forms or other communications received from or
sent to any taxing authority or any other administrative, judicial or
governmental authority; (ii) providing copies of all relevant tax returns,
together with accompanying schedules and related work papers, and such other
relevant information which such party may possess; (iii) executing any document
that may be necessary or helpful in connection with the filing of a tax return,
a claim for a tax refund, or in connection with any audit or similar proceeding;
and (iv) using the parties’ efforts to obtain any documentation from a
governmental authority or a third party that may be necessary or reasonably
helpful in connection with any of the foregoing. Upon reasonable notice, the
parties hereto shall make their employees and facilities available on a mutually
convenient basis to provide explanation of any documents or information provided
hereunder.

 

15. Termination

 

BCPM Liquidating LLC will terminate its existence after the liquidation,
administration and distribution of its Assets in accordance with the Plan and
its full performance of all other duties and functions set forth herein and, as
set forth in the BCPM LLC Agreement.

 

16. Net BCPM Liquidating LLC Recoveries; Affirmative Obligations

 

Notwithstanding anything contained herein to the contrary, in the event that a
defendant in an action brought by the BCPM LLC Agent for and on behalf of BCPM
Liquidating LLC (i) is required by a Final Order to make payment to BCPM
Liquidating LLC (the “Judgment Amount”), and (ii) has a right of setoff under
section 553 of the Bankruptcy Code or under applicable non-bankruptcy law, has a
claim for contribution or reimbursement, or has incurred costs and expenses
which would give rise to an enforceable claim against BCPM corresponding to BCPM
Liquidating LLC (the aggregate amount of all such rights, claims, costs and
expenses being referred to herein as the “Indemnification/Contribution Amount”),
then (i) such defendant shall be obligated to pay only the excess, if any, of
the amount of the Judgment Amount over the Indemnification/Contribution Amount,
(ii) neither BCPM Liquidating LLC nor the BCPM Liquidating LLC Claimants shall
be entitled to assert a Claim against BCPM corresponding to BCPM Liquidating LLC
with respect to the Indemnification/ Contribution Amount, and (iii) BCPM shall
have no liability with respect to such Indemnification/Contribution Amount.

 

Notwithstanding anything contained in the Plan to the contrary, in the event
that a defendant in an action brought by the BCPM LLC Agent for and on behalf of
BCPM Liquidating LLC (i) has an Indemnification/Contribution Amount and (ii) the
Indemnification/Contribution Amount is in

 

 

34



--------------------------------------------------------------------------------

 

excess of the Judgment Amount, if any, then (iii) the Judgment Amount shall be
offset against the Indemnification/Contribution Amount and shall not be paid to
BCPM Liquidating LLC by such defendant, (iv) neither BCPM Liquidating LLC nor
the BCPM Liquidating LLC Claimants shall be entitled to assert a Claim against
the BCPM corresponding to BCPM Liquidating LLC with respect to the
Indemnification/Contribution Amount, and (v) BCPM shall have no liability with
respect to such Indemnification/Contribution Amount.

 

D. Preservation of Causes of Action; Settlement of Claims and Releases

 

1. Preservation of Causes of Action

 

Except as provided in, and unless expressly waived, relinquished, exculpated,
released, compromised or settled in, the Plan, Confirmation Order, any Final
Order or any contract, instrument, document, release or other agreement entered
into or delivered in connection with the Plan, BCP Liquidating LLC and BCPM
Liquidating LLC, respectively, will exclusively retain and may enforce, and the
Debtors expressly reserve and preserve for these purposes, in accordance with
sections 1123(a)(5)(B) and 1123(b)(3) of the Bankruptcy Code, any Claims,
demands, rights and Causes of Action that the Debtors or their respective Estate
may hold against any Person or entity, including without limitation the Causes
of Action set forth in Exhibit V.E entitled “Preserved Causes of Action,” and
therefore no preclusion doctrine, including without limitation the doctrines of
res judicata, collateral estoppel, issue preclusion, claim preclusion, estoppel
(judicial, equitable or otherwise) or laches shall apply to them by virtue of or
in connection with confirmation, consummation or effectiveness of the Plan. The
BCP LLC Agent, BCPM LLC Agent, or their respective successors exclusively may
pursue such retained Claims, demands, rights or Causes of Action, including
without limitation the Causes of Action set forth in Exhibit V.E entitled
“Preserved Causes of Action,” as appropriate, in accordance with the best
interests the Debtors or their respective successors.

 

2. Comprehensive Settlement of Claims and Controversies

 

Pursuant to Bankruptcy Rule 9019 and in consideration for the Distributions and
other benefits provided under the Plan, the provisions of the Plan, including
the releases set forth in Section V.D.3, will constitute a good faith compromise
and settlement of all claims or controversies relating to the rights that a
holder of a Claim or Interest may have with respect to any Allowed Claim Allowed
Interest or any Distribution to be made pursuant to the Plan on account of any
Allowed Claim or Allowed Interest. The entry of the Confirmation Order will
constitute the Bankruptcy Court’s approval, as of the Effective Date, of the
compromise or settlement of all such Claims or controversies and the Bankruptcy
Court’s finding that such compromise or settlement is in the best interests of
the Debtors and their Estates and Claim and Interest holders and is fair,
equitable and reasonable.

 

3. Releases

 

a. General Releases by Holders of Claims or Interests

 

As of the Effective Date, in consideration for, among other things, the
obligations of the under the Plan and other contracts, instruments, releases,
agreements or documents to be entered into or delivered in connection with the
Plan: (i) each holder of a Claim or Interest that votes in favor of the Plan,
and (ii) to the fullest extent permissible under applicable law, as such law may
be extended or interpreted subsequent to the Effective Date, each entity that
has held, holds or may hold a Claim or Interest or at any time was a creditor,
stockholder, or Claim or Interest holder of any of the Debtors and that does not
vote on the Plan or votes against the Plan, in each instance will be deemed to
forever release, waive and discharge all claims (including Derivative Claims),
obligations, suits, judgments, damages, demands, debts, rights, causes of action
and liabilities (other than the right to enforce the Debtors’

 

 

35



--------------------------------------------------------------------------------

 

obligations under the Plan and the contracts, instruments, releases, agreements
and documents delivered thereunder), whether liquidated or unliquidated, fixed
or contingent, matured or unmatured, known or unknown, foreseen or unforeseen,
then existing or thereafter arising in law, equity or otherwise, that are based
in whole or in part on any act, omission, transaction other occurrence taking
place on or prior to the Effective Date in any way relating to a Debtor, the
Chapter 11 Cases or the Plan that such entity has had or may have against any
Debtor, either of the Creditors’ Committees and their respective present members
(and former members while in such capacity ), all Professionals, the Indenture
Trustee, and each of their respective present and former directors, officers,
employees, predecessors, successors, members, attorneys, accountants,
underwriters, investment bankers, financial advisors, appraisers,
representatives and agents, acting in such capacity (which release will be in
addition to the discharge of Claims and termination of Interests provided herein
and under the Confirmation Order and the Bankruptcy Code); provided, however,
that a Claim for a deficiency held by Class C-4 claimants in the BCP/BCP Finance
Chapter 11 Cases may be asserted in the BCPM Chapter 11 Case as provided in
Article III.B.2. of this Plan. Provided further, however, that the foregoing
release will not include claims and causes of action by the Pension Benefit
Guaranty Corporation under ERISA or any other applicable law that relates to
fiduciary obligations to, or administration of, a pension plan.

 

b. Injunction Related to Releases

 

As further provided in Section XI.B, the Confirmation Order will permanently
enjoin the commencement or prosecution by any entity, whether directly,
derivatively or otherwise, of any Claims, obligations, suits, judgments,
damages, demands, debts, rights, causes of action or liabilities released
pursuant to the Plan.

 

E. Limitations on Amounts to Be Distributed to Holders of Allowed Insured Claims

 

Distributions under the Plan to each holder of an Allowed Insured Claim will be
in accordance with the treatment provided under the Plan for the Class in which
such Allowed Insured Claim is classified, but only to the extent that such
Allowed Insured Claim is not satisfied from proceeds payable to the holder
thereof under any pertinent insurance policies and applicable law. Nothing in
this Section V.E will constitute a waiver of any claims, obligations, suits,
judgments, damages, demands, debts, rights, causes of action or liabilities that
any entity may hold against any other entity, including the Debtors’ insurance
carriers.

 

F. Cancellation and Surrender of Instruments, Securities and Other Documentation

 

Except as provided in any contract, instrument or other agreement or document
entered into or delivered in connection with the Plan, on the Effective Date and
concurrently with the applicable Distributions made pursuant to Article III, all
promissory notes, share certificates, instruments, indentures, or agreements
evidencing, giving rise to, or governing any Claim or Interest, including,
without limitation, the Prepetition Credit Facility, the Prepetition Indenture,
the Senior Notes (other than as set forth in Section VII.D.1.b.ii), the Limited
Partnership Interests of BCP, the General Partnership Interests of BCP, the
Common Shares of BCP Finance and the Common Shares of BCPM shall be deemed
canceled and annulled and of no further force and effect on the Effective Date,
without any further action on the part of any Debtor. The holders of or parties
to such canceled instruments, securities and other documentation will have no
rights arising from or relating to such instruments, securities and other
documentation or the cancellation thereof, except the rights provided pursuant
to the Plan; provided, however, that no Distribution under the Plan will be made
to or on behalf of any holder of an Allowed Claim evidenced by such canceled
instruments or securities unless and until such instruments or securities are
received by the Disbursing Agent to the extent required in Section VII.H.

 

 

36



--------------------------------------------------------------------------------

 

G. Release of Liens

 

Except as otherwise provided in the Plan or in any contract, instrument, release
or other agreement or document entered into or delivered in connection with the
Plan, on the Effective Date and concurrently with the applicable Distributions
made pursuant to Article III, all mortgages, deeds of trust, liens or other
security interests against the property of any Estate will be fully released and
discharged, and all of the right, title and interest of any holder of such
mortgages, deeds of trust, liens or other security interests, including any
rights to any collateral thereunder, will be transferred to BCP Liquidating LLC,
or BCPM Liquidating LLC, respectively.

 

H. Exemption from Certain Transfer Taxes

 

Pursuant to section 1146(c) of the Bankruptcy Code, the following will not be
subject to any stamp tax, real estate transfer tax, sales and use tax or similar
tax: (1) the creation of any mortgage, deed of trust, lien or other security
interest; (2) the making or assignment of any lease or sublease; (3) any
Restructuring Transaction; or (4) the making or delivery of any deed or other
instrument of transfer under, in furtherance of or in connection with the Plan,
including any merger agreements; agreements of consolidation, restructuring,
disposition, liquidation or dissolution; deeds; bills of sale; or assignments
executed in connection with any Restructuring Transaction pursuant to the Plan.

 

I. Closing of the Chapter 11 Cases

 

At such time as the BCP LLC Agent or BCPM LLC Agent deems appropriate, after all
Disputed Claims filed against a particular Debtor have become Allowed Claims or
have been disallowed by Final Order, all remaining Assets have been liquidated
and converted into Cash (other than those Assets abandoned by the Debtors or the
applicable LLC Agent), and such Cash has been distributed in accordance with the
Plan, the BCP LLC Agent or BCPM LLC Agent shall seek authority from the
Bankruptcy Court to close the corresponding Chapter 11 Cases in accordance with
the Bankruptcy Code and the Bankruptcy Rules.

 

ARTICLE VI

TREATMENT OF EXECUTORY CONTRACTS

AND UNEXPIRED LEASES

 

A. Executory Contracts and Unexpired Leases to Be Assumed or Assumed and
Assigned

 

1. Assumption and Assignment Generally

 

Except as otherwise provided in the Plan or in any contract, instrument, release
or other agreement or document entered into in connection with the Plan, on the
Effective Date, pursuant to section 365 of the Bankruptcy Code, the applicable
Debtor or Debtors will assume or assume and assign, as indicated, each of the
other Executory Contracts and Unexpired Leases listed on an Exhibit to be
included in the Plan Supplement; provided, however, that the Debtors reserve the
right, at any time prior to the Effective Date, to amend that Exhibit: (a)
delete any Executory Contract or Unexpired Lease listed therein, thus providing
for its rejection pursuant to Section VI.C, or (b) add any Executory Contract or
Unexpired Lease thereto, thus providing for its assumption or assumption and
assignment pursuant to this Section VI.A.1. The Debtors will provide notice of
any such amendments to the parties to the Executory Contracts or Unexpired
Leases affected thereby and to the parties on the then-applicable service list
in the Chapter 11 Cases (including counsel to each of the Creditors’
Committees). Each contract and lease listed on that Exhibit will be assumed only
to the extent that any such contract or lease constitutes an Executory Contract
or Unexpired Lease. Listing a contract or lease on Exhibit VI.A.1 will not
constitute an admission by a Debtor that such contract or lease (including any
related agreements as described in

 

 

37



--------------------------------------------------------------------------------

 

Section I.A.99 or VI.A.2 of the Plan) is an Executory Contract or Unexpired
Lease or that a Debtor has any liability thereunder.

 

2. Assumptions and Assignments of Real Property Executory Contracts or Unexpired
Leases

 

Each Real Property Executory Contract or Unexpired Lease listed on Exhibit
VI.A.1 will include any modifications, amendments, supplements, restatements or
other agreements made directly or indirectly by any agreement, instrument or
other document that in any manner affects such contract or lease, irrespective
of whether such agreement, instrument or other document is listed on Exhibit
VI.A.1, unless any such modification, amendment, supplement, restatement or
other agreement is rejected pursuant to Section VI.C and is listed on Exhibit
VI.C.

 

3. Assignments Related to the Restructuring Transactions

 

Upon the consummation of an applicable Restructuring Transaction, any Executory
Contract or Unexpired Lease (including any related agreements as described in
Sections I.A.99 and VI.A.2) to be held by any Debtor or another surviving,
resulting or acquiring corporation in an applicable Restructuring Transaction,
will be deemed assigned to the applicable entity, pursuant to section 365 of the
Bankruptcy Code.

 

4. Approval of Assumptions and Assignments

 

The Confirmation Order will constitute an order of the Bankruptcy Court
approving the assumptions and assignments described in this Section VI.A and
Section VI.E, pursuant to section 365 of the Bankruptcy Code, as of the
Effective Date. An order of the Bankruptcy Court entered on or prior to the
Confirmation Date will specify the procedures for providing to each party whose
Executory Contract or Unexpired Lease is being assumed or assumed and assigned
pursuant to the Plan notice of: (a) the contract or lease being assumed or
assumed and assigned; (b) the Cure Amount Claim, if any, that the applicable
Debtor believes it would be obligated to pay in connection with such assumption;
and (c) the procedures for such party to object to the assumption or assumption
and assignment of the applicable contract or lease or the amount of the proposed
Cure Amount Claim.

 

B. Payments Related to the Assumption of Executory Contracts or Unexpired Leases

 

To the extent that such Claims constitute monetary defaults, the Cure Amount
Claims associated with each Executory Contract or Unexpired Lease to be assumed
pursuant to the Plan will be satisfied, pursuant to section 365(b)(1) of the
Bankruptcy Code, at the option of the Debtor assuming such contract or lease or
the assignee of such Debtor, if any: (1) by payment of the Cure Amount Claim in
Cash on the Effective Date or (2) on such other terms as are agreed to by the
parties to such Executory Contract or Unexpired Lease. If there is a dispute
regarding: (1) the amount of any Cure Amount Claim; (2) the ability of the
applicable Debtor or any assignee to provide “adequate assurance of future
performance” (within the meaning of section 365 of the Bankruptcy Code) under
the contract or lease to be assumed or assumed and assigned, as the context may
require; or (3) any other matter pertaining to assumption or assumption and
assignment of such contract or lease, the payment of any Cure Amount Claim
required by section 365(b)(1) of the Bankruptcy Code will be made following the
entry of a Final Order resolving the dispute and approving the assumption. For
assumptions of Executory Contracts or Unexpired Leases between Debtors, the
Debtor assuming such contract may cure any monetary default (1) by treating such
amount as either a direct or indirect contribution to capital or distribution
(as appropriate) or (2) through an intercompany account balance in lieu of
payment in Cash.

 

 

38



--------------------------------------------------------------------------------

 

C. Executory Contracts and Unexpired Leases to Be Rejected

 

On the Effective Date, except for an Executory Contract or Unexpired Lease that
was previously assumed, assumed and assigned or rejected by an order of the
Bankruptcy Court or that is assumed pursuant to Section VI.A (including any
related agreements assumed pursuant to Sections I.A.99 and VI.A.2), each
Executory Contract or Unexpired Lease entered into by a Debtor prior to its
Petition Date that has not previously expired or terminated pursuant to its own
terms will be rejected pursuant to section 365 or section 1113 of the Bankruptcy
Code. The Executory Contracts or Unexpired Leases to be rejected will include
the Executory Contracts or Unexpired Leases listed on Exhibit VI.C. Each
contract and lease listed on Exhibit VI.C will be rejected only to the extent
that any such contract or lease constitutes an Executory Contract or Unexpired
Lease. Listing a contract or lease on Exhibit VI.C. will not constitute an
admission by the Debtor that such contract or lease (including related
agreements as described in Section I.A.99) is an Executory Contract or Unexpired
Lease or that the Debtor has any liability thereunder. Any Executory Contract or
Unexpired Lease not listed on Exhibit VI.A.1 and not previously assumed, assumed
and assigned or rejected by an order of the Bankruptcy Court will be deemed
rejected irrespective of whether such contract is listed on Exhibit VI.C. The
Confirmation Order will constitute an order of the Bankruptcy Court approving
such rejections, pursuant to section 365 or 1113 of the Bankruptcy Code, as of
the Effective Date. BCP Liquidating LLC and BCPM Liquidating LLC reserve the
right to withdraw any pending motion for the assumption of executory contracts
or unexpired leases after the Confirmation Date and simultaneously move to
reject any such contracts or leases.

 

D. Bar Date for Rejection Damages

 

Notwithstanding anything in the Bar Date Order to the contrary, if the rejection
of an Executory Contract or Unexpired Lease pursuant to Section VI.C. gives rise
to a Claim by the other party or parties to such contract or lease, such Claim
will be forever barred and will not be enforceable against the Debtors, their
respective successors or their respective properties unless a Proof of Claim is
filed and served on the applicable Debtor, BCP Liquidating LLC, or BCPM
Liquidating LLC, pursuant to the procedures specified in the Confirmation Order
and the notice of the entry of the Confirmation Order or other order of the
Bankruptcy Court, no later than sixty (60) days after the Effective Date.

 

E. Contracts and Leases Entered Into After the Petition Date

 

Contracts and leases entered into after the Petition Date by any Debtor,
including any Executory Contracts and Unexpired Leases assumed by such Debtor,
will be performed by the Debtor liable thereunder, in accordance with the terms
and conditions of such contracts and leases in the ordinary course of its
business. Accordingly, such contracts and leases and other obligations
(including any assumed Executory Contracts and Unexpired Leases) will survive
and remain unaffected by entry of the Confirmation Order.

 

ARTICLE VII

PROVISIONS GOVERNING DISTRIBUTIONS

 

A. Distributions for Claims Allowed as of the Effective Date

 

Except as otherwise provided in this Article VII, Distributions to be made on
the Effective Date to holders of Claims that are allowed as of the Effective
Date will be deemed made on the Effective Date if made on the Effective Date or
as promptly thereafter as practicable, but in any event no later than: (a) sixty
(60) days after the Effective Date or (b) such later date when the applicable
conditions of Section VI.B (regarding cure payments for Executory Contracts and
Unexpired Leases

 

 

39



--------------------------------------------------------------------------------

 

being assumed), Section VII.D.2 (regarding undeliverable distributions) or
Section VII.H (regarding surrender of canceled instruments and securities) are
satisfied.

 

B. Method of Distributions to Holders of Claims

 

BCP Liquidating LLC and BCPM Liquidating LLC, or such Disbursing Agent as the
BCP LLC Agent or BCPM LLC Agent may employ in their sole discretion, will make
all Distributions of Cash and other instruments or documents required under the
Plan to all Classes of Claims. The Disbursing Agent will serve without bond and
may employ or contract with other entities to assist in or make the
Distributions required by the Plan.3

 

After the Effective Date, to the extent Cash is available from: (1)
undeliverable, time-barred or unclaimed Distributions to holders of Allowed
Unsecured Claims; (2) any proceeds realized from the sale or other disposition
of the Assets ; or (3) the proceeds of Causes of Action; the Disbursing Agent
shall, at the direction of the respective LLC Agent, on each subsequent
Distribution date, allocate such Cash Pro Rata among the holders of Allowed
Unsecured Claims that were Allowed on the Effective Date or subsequently have
become Allowed on or before such Distribution; with the amount allocated to
Allowed General Unsecured Claims distributed to BCP Liquidating LLC Claimants
(with respect to Claims against BCP), or BCPM Liquidating LLC Claimants (with
respect to Claims against BCPM) to be administered in accordance with Article
VIII.

 

Notwithstanding any time frames under the Plan for making Distributions, in no
event shall the Disbursing Agent be obligated to make a Distribution if, in the
reasonable business judgment of the respective LLC Agent, the amount then on
hand and the ultimate Distribution to be made would not be justified, taking
into account all of the attendant costs of such Distribution. In such instance,
any undistributed amount may be held over to the next Distribution.

 

C. Disbursing Agent; Compensation and Reimbursement for Services Related to
Distributions

 

No later than fourteen (14) days prior to the Confirmation Date, the Debtors,
BCP Creditors’ Committee and BCPM Creditors’ Committee shall designate and
disclose the identity of the Disbursing Agent in a writing filed with the
Bankruptcy Court and served on those parties requesting notices in these Chapter
11 Cases. The Disbursing Agent shall make Distributions in respect of Allowed
Claims (including Disputed Claims that become Allowed Claims subsequent to the
Effective Date, provided, however, that any such post-Effective Date
Distribution shall be at the direction of the respective LLC Agent).

 

The Disbursing Agent providing services related to Distributions pursuant to the
Plan will receive, without further Bankruptcy Court approval, reasonable
compensation for such services and reimbursement of reasonable out-of-pocket
expenses incurred in connection with such services. Except as otherwise provided
in Section VIII.C.2, these payments will be made on terms agreed to with BCP
Liquidating LLC or BCPM Liquidating LLC and will not be deducted from
Distributions to be made pursuant to the Plan to holders of Allowed Claims
receiving Distributions from the Disbursing Agent.

 

--------------------------------------------------------------------------------

3   The Debtors anticipate that the Disbursing Agent will be major financial
institution. As a result, the Debtors believe no bond will be necessary.

 

 

40



--------------------------------------------------------------------------------

 

D. Delivery of Distributions and Undeliverable or Unclaimed Distributions

 

1. Delivery of Distributions

 

        a. Generally

 

        All Distributions by check shall be deemed made at the time such check
is duly deposited in the United States mail, postage prepaid. All Distributions
by wire transfer shall be deemed made as of the date the Federal Reserve or
other wire transfer is made. Except as otherwise agreed with the holder of an
Allowed Claim or as provided in Section VII.D.1.b. of the Plan, Distributions to
holders of Allowed Claims shall be distributed by mail upon compliance by the
holder with the provisions of the Plan: (i) at the address set forth on the
respective Proof of Claim filed by the holder of such Claim; (ii) at the address
set forth in any written certification of address change delivered to the
Disbursing Agent (including pursuant to a letter of transmittal delivered to the
Disbursing Agent) after the date of Filing of any related Proof of Claim; or
(iii) at the address reflected in the applicable Debtor’s Schedules or books and
records if no Proof of Claim has been filed and the Disbursing Agent has not
received a written notice of a change of address.

 

        b. Special Provisions for Distributions to Holders of Senior Note Claims

 

                i. For the purposes of Distributions to the holders of Allowed
Senior Note Claims, the Indenture Trustee shall be deemed to be the sole holder
of record of such Claims. All distributions on account of Allowed Senior Note
Claims shall be distributed to the Indenture Trustee for further distribution to
the beneficial holders of such Claims pursuant to the terms and conditions of
the Prepetition Indenture and the Plan.

 

                ii. On the Effective Date, the obligations under the Senior
Notes and the Prepetition Indenture shall be deemed terminated, canceled and
extinguished (all without any further action by any Person or the Bankruptcy
Court) and shall have no further legal effect other than as evidence of any
right to receive Distributions under the Plan; provided, however, that the
Senior Notes shall not be deemed canceled on the books and records of the
Indenture Trustee, the applicable securities depositories, clearing systems or
broker, bank or custodial participants in the clearing system so as to
facilitate distributions to the holders of Senior Notes. The authority of the
Indenture Trustee under the Prepetition Indenture shall be terminated as of the
Effective Date; provided, however, that the Prepetition Indenture shall continue
in effect solely for the purposes of (A) allowing the Indenture Trustee to make
the Distributions, as provided for in the Plan, and to perform any and all
current and future administrative functions; and (B) permitting the Indenture
Trustee to maintain its continuing charging lien against any and all
Distributions payable to the holders of the Senior Notes to the extent that the
Indenture Trustee has not received or does not receive payment for fees, costs
and expenses incurred in the performance of any function associated with the
Prepetition Indenture or the Plan.

 

2. Undeliverable Distributions Held by Disbursing Agent

 

        a. Holding and Investment of Undeliverable Distributions

 

        If any Distribution to a holder of an Allowed Claim is returned to the
Disbursing Agent as undeliverable, no further Distributions will be made to such
holder unless and until the applicable Disbursing Agent is notified in writing
of such holder’s then-current address. Undeliverable Distributions shall be held
by the Disbursing Agent for the benefit of BCP Liquidating LLC or BCPM
Liquidating LLC pursuant to this Section VII.D.2.a until such time as a
Distribution becomes deliverable. Undeliverable Cash will be held in segregated
bank accounts in the name of BCP Liquidating LLC or BCPM Liquidating LLC, as
applicable, by the Disbursing Agent for the benefit of the potential claimants

 

41



--------------------------------------------------------------------------------

 

of such funds. The Disbursing Agent holding undeliverable Cash will invest such
Cash, as directed by the respective LLC Agent, in a manner consistent with
section 345 of the Bankruptcy Code or applicable order of the Bankruptcy Court.

 

        b. After Distributions Become Deliverable

 

        Within fifteen (15) Business Days after the end of each calendar quarter
following the Effective Date, the Disbursing Agent, at the direction of the
respective LLC Agent, shall make all Distributions that become deliverable
during the preceding calendar quarter. If the aggregate amount of such
Distributions would be $100 or less, notwithstanding any contrary provision of
the Plan, no such Distributions will be made unless a request therefor is made
in writing to the Disbursing Agent, subject to approval by the respective LLC
Agent. Any undistributed amounts shall be held over to the next Distribution.

 

        c. Failure to Claim Undeliverable Distributions

 

        Any holder of an Allowed Claim as to which a Distribution (Cash or
non-Cash) is returned as undeliverable that does not assert a claim pursuant to
the Plan for such undeliverable Distribution to be made by the Disbursing Agent
within two years after the later of (1) the Effective Date and (2) the last date
on which a Distribution was deliverable to such holder, shall have forfeited its
right to such Distribution and the undeliverable Distribution shall be
distributed to the other holders of Allowed Claims pursuant to Section VII.B of
the Plan, as part of a subsequent Distribution.

 

E. Distribution Record Date

 

        As of the close of business on the Distribution Record Date, the
respective transfer registers for the Senior Notes, as maintained by BCP/BCP
Finance or the Indenture Trustee, will be closed. The Disbursing Agent, as
directed by the respective LLC Agent, will have no obligation to recognize the
transfer or sale of any Senior Note Claim that occurs after the close of
business on the Distribution Record Date and will be entitled for all purposes
herein to recognize and make distributions only to those holders of Senior Note
Claims who are holders of such Claims as of the close of business on the
Distribution Record Date.

 

        Except as otherwise provided in a Final Order of the Bankruptcy Court,
the transferees of Claims that are transferred pursuant to Bankruptcy Rule 3001
on or prior to the Distribution Record Date will be treated as the holders of
such Claims for all purposes, notwithstanding that any period provided by
Bankruptcy Rule 3001 for objecting to such transfer has not expired by the
Distribution Record Date.

 

F. Means of Cash Payments

 

        Except as otherwise specified herein, Cash payments made pursuant to the
Plan to holders of Claims will be in U.S. currency by checks drawn on a domestic
bank selected by the Debtors or the LLC Agents or, at the option of the Debtors
or the applicable LLC Agent, by wire transfer from a domestic bank; provided,
however, that Cash payments to foreign holders of Allowed Trade Claims may be
made, at the option of the Debtors or the applicable LLC Agent, in such currency
and by such means as are necessary or customary in a particular foreign
jurisdiction.

 

 

42



--------------------------------------------------------------------------------

 

G.     Timing and Calculation of Amounts to Be Distributed

 

1. Allowed Claims

 

        On the Effective Date, each holder of an Allowed Claim will receive the
full amount of the Distributions that the Plan provides for Allowed Claims in
the applicable Class. On each Quarterly Distribution Date, Distributions also
will be made, pursuant to Section VIII.C, to holders of Disputed Claims in any
such Class that were Allowed during the preceding calendar quarter. Such
quarterly Distributions also will be in the full amount that the Plan provides
for Allowed Claims in the applicable Class.

 

2. De Minimis Distributions

 

        The Disbursing Agent will not distribute Cash to the holder of an
Allowed Claim in an Impaired Class if the amount of Cash to be distributed on
account of such Claim is less than $25. Any holder of an Allowed Claim on
account of which the amount of Cash to be distributed is less than $25 will have
its Claim for such Distribution discharged and will be forever barred from
asserting any such Claim against the Debtors or their respective property. Any
Cash not distributed pursuant to this Section VII.G.2 will be the property of
BCP Liquidating LLC or BCPM Liquidating LLC, free of any restrictions thereon,
and any such Cash held for Distribution by the Disbursing Agent will be returned
to BCP Liquidating LLC or BCPM Liquidating LLC.

 

3. Time Bar to Cash Payments

 

        Any check issued by the Disbursing Agent in respect of Allowed Claims
shall be null and void if not negotiated within sixty (60) days after the date
of issuance thereof. Requests for reissuance of any check shall be made to the
Disbursing Agent by the holder of the Allowed Claim to whom such check
originally was issued on or before one hundred and twenty (120) days after the
check becomes null and void. After such date, if such request was not given, a
holder shall have forfeited its rights to such Distribution, and the funds
represented by such check shall be distributed to other holders of Allowed
Claims pursuant to Section VII.B. as part of a subsequent Distribution.

 

4. Compliance with Tax Requirements

 

        In connection with the Plan, to the extent applicable, the Disbursing
Agent shall comply with all Tax withholding and reporting requirements imposed
on it by any governmental unit, and all Distributions pursuant to the Plan shall
be subject to such withholding and reporting requirements. The Disbursing Agent,
at the direction of the respective LLC Agent, shall be authorized to take any
actions that may be necessary or appropriate to comply with such withholding and
reporting requirements and may withhold the entire Distribution due to any
holder of an Allowed Claim until such time as such holder provides the necessary
information to comply with any withholding requirements of any governmental
unit. Any property so withheld will then be paid by the Disbursing Agent to the
appropriate authority. If the holder of an Allowed Claim fails to provide the
information necessary to comply with any withholding requirements of any
governmental unit within six months from the date of first notification to the
holder of the need for such information or for the Cash necessary to comply with
any applicable withholding requirements, then the holder’s Distribution shall be
treated as an undeliverable Distribution in accordance with Article VII.

 

        Notwithstanding any other provision of the Plan, each entity receiving a
Distribution of Cash or proceeds from the Restructuring Transactions pursuant to
the Plan will have sole and exclusive responsibility for the satisfaction and
payment of any Tax obligations imposed on it by any governmental unit on account
of such Distribution, including income, withholding and other Tax obligations.

 

 

43



--------------------------------------------------------------------------------

 

H. Surrender of Canceled Instruments or Securities

 

        As a condition precedent to receiving any Distribution pursuant to the
Plan on account of an Allowed Claim evidenced by notes, instruments, securities
or other documentation canceled pursuant to Section V.G, the holder of such
Claim must tender, as specified in this Section VII.H, the applicable notes,
instruments, securities or other documentation evidencing such Claim to the
applicable Disbursing Agent, together with any letter of transmittal required by
such Disbursing Agent; provided, however, that the holders of Allowed Bank Loan
Claims and the Senior Note Claims shall not be required to tender any Senior
Notes or other instruments evidencing the Bank Loan Claims or Senior Notes
Claims to receive their respective Distributions under the Plan. Pending such
surrender, any Distributions pursuant to the Plan on account of any such Claim
will be treated as an undeliverable Distribution pursuant to Section VII.D.2.

 

I. Setoffs

 

        Except with respect to claims of a Debtor released pursuant to the Plan
or any contract, instrument, release or other agreement or document entered into
or delivered in connection with the Plan, the Debtors, the BCP LLC Agent or, as
instructed by the applicable Debtor or applicable LLC Agent, the Disbursing
Agent may, at the direction of the respective LLC Agent, pursuant to section 553
of the Bankruptcy Code or applicable nonbankruptcy law, set off against any
Allowed Claim and the Distributions to be made pursuant to the Plan on account
of such Claim (before any Distribution is made on account of such Claim) the
claims, rights and Causes of Action of any nature that the applicable Debtor may
hold against the holder of such Allowed Claim; provided, however, that neither
the failure to effect a setoff nor the allowance of any Claim hereunder will
constitute a waiver or release by the applicable Debtor, BCP Liquidating LLC, or
BCPM Liquidating LLC of any Claims, rights and Causes of Action that the Debtor,
BCP Liquidating LLC, or BCPM Liquidating LLC may possess against such a Claim
holder.

 

ARTICLE VIII

PROCEDURES FOR RESOLVING DISPUTED CLAIMS

 

A. Prosecution of Objections to Claims

 

1. Objections to Claims

 

        All objections to Claims must be filed and served on the holders of such
Claims by the Claims Objection Bar Date, and if filed prior to the Effective
Date, such objections will be served on the parties on the then-applicable
service list in the Chapter 11 Cases. If an objection has not been filed to a
Proof of Claim or a scheduled Claim by the Claims Objection Bar Date, the Claim
to which the Proof of Claim or scheduled Claim relates will be treated as an
Allowed Claim if such Claim has not been Allowed earlier. An objection is deemed
to have been timely filed as to all Tort Claims, thus making each such Claim a
Disputed Claim as of the Claims Objection Bar Date. Each such Tort Claim will
remain a Disputed Claim until it becomes an Allowed Claim in accordance with
Section I.A.3.

 

2. Authority to Prosecute Objections

 

        After the Confirmation Date, only the Debtors, BCP Liquidating LLC, or
BCPM Liquidating LLC will have the authority to file, settle, subordinate,
compromise, withdraw or litigate to judgment objections to Claims, including
pursuant to any alternative dispute resolution or similar procedures approved by
the Bankruptcy Court. Unless otherwise ordered by the Bankruptcy Court after
notice and a hearing, upon the Effective Date and thereafter, BCP Liquidating
LLC or BCPM Liquidating

 

 

44



--------------------------------------------------------------------------------

 

LLC shall have the exclusive right to make and file objections to Claims or
Interests and may settle or compromise any Disputed Claim without approval of
Bankruptcy Court.

 

B. Estimation of Claims

 

        The Debtors, BCP Liquidating LLC, or BCPM Liquidating LLC may, at any
time, request that the Bankruptcy Court estimate any Disputed, contingent or
unliquidated Claim, regardless of whether the Debtors, either of the Creditors’
Committees, BCP Liquidating LLC, or BCPM Liquidating LLC previously have
objected to such Claim or whether the Bankruptcy Court has ruled on any such
objection, and the Bankruptcy Court will retain jurisdiction to estimate any
Claim at any time during litigation concerning any objection to any Claim,
including during the pendency of any appeal relating to any such objection.

 

        In the event that the Bankruptcy Court estimates a Disputed, contingent
or unliquidated Claim that estimated amount will constitute either the Allowed
amount of such Claim or a maximum limitation on such Claim, as determined by the
Bankruptcy Court. If the estimated amount constitutes a maximum limitation on
such Claim, then BCP Liquidating LLC or BCPM Liquidating LLC may elect to pursue
any supplemental proceedings to object to any ultimate payment on such Claim.
All of the aforementioned Claims objection, estimation and resolution procedures
are cumulative and not necessarily exclusive of one another. Claims may be
estimated and subsequently compromised, settled, withdrawn or resolved by any
mechanism approved by the Bankruptcy Court.

 

C. Treatment of Disputed Claims

 

        Notwithstanding any other provisions of the Plan, no payments or
distributions will be made on account of a Disputed Claim until such Claim
becomes an Allowed Claim.

 

1. Disputed APSC Claims

 

        No APSC Claims shall be entitled to interest on such Claim for the
period beginning on or after the Effective Date.

 

2. Disputed General Unsecured Claims Against BCP and BCPM

 

        On the Effective Date, the respective Liquidating LLCs shall retain Cash
in an aggregate amount sufficient to pay to each holder of a Disputed General
Unsecured Claim the amount such holder would have been entitled to receive under
the Plan if such Claim had been an Allowed Claim on the Effective Date or any
subsequent Distribution date.

 

3. Distributions on Account of Disputed Claims Once Allowed

 

        a. Disputed APSC Claims

 

        If, after the Effective Date, any Disputed APSC Claim becomes an Allowed
Claim, the Disbursing Agent shall, at the direction of the LLC Agent, on each
Quarterly Distribution Date following the calendar quarter in which the Disputed
APSC Claim becomes an Allowed Claim, distribute to the holder of such Allowed
Claim, Cash equal to the aggregate amount that such holder would have been
entitled to receive under the Plan (if any) had its Claim been an Allowed Claim
on the Effective Date or the Date of any subsequent Distribution.

 

45



--------------------------------------------------------------------------------

 

        b. Disputed General Unsecured Claims

 

        If, after the Effective Date, any Disputed General Unsecured Claim
becomes an Allowed Claim, the Disbursing Agent shall, at the direction of the
respective LLC Agent, on each Quarterly Distribution Date following the calendar
quarter in which the Disputed General Unsecured Claim becomes an Allowed Claim,
(1) distribute to the holder of such Allowed Claim Cash equal to the aggregate
amount that such holder would have been entitled to receive under the Plan (if
any) if such Claim had been an Allowed Claim on the Effective Date or any
subsequent Distribution date and (2) with respect to any holder of a General
Unsecured Claim against BCP/BCP Finance or BCPM, such holder shall continue as a
BCP Liquidating LLC Claimant or BCPM Liquidating LLC Climant, as applicable, to
the extent of such holder’s Pro Rata share of any Distribution that such holder
would have been entitled to receive under the Plan had its Claim been an Allowed
Claim on the Effective Date or any subsequent Distribution Date. Any Cash or
other property Distributed in respect of Claims against BCP/BCP Finance or BCPM
shall be increased by a Pro Rata share of the actual interest earned, if any,
between the time of an initial Distribution to General Unsecured Claims made
under the Plan until the date a Distribution is made to any Disputed General
Unsecured Claim that becomes and Allowed Claim at a later date, reduced by (b)
if applicable, a Cash amount equal to such Claim’s proportionate share of all
expenses of BCP Liquidating LLC, including, without limitation, expenses
associated with the BCP Liquidating LLC or BCPM Liquidating LLC and any taxes
imposed by any governmental unit with respect to income generated by or
attributable to property held by BCP Liquidating LLC or BCPM Liquidating LLC.

 

4. Disputed Unsecured Claims That Are Disallowed

 

        To the extent a Disputed General Unsecured Claim against a Debtor is
disallowed, the Cash and other property that otherwise would be distributed
pursuant to this Article VIII from the respective Liquidating LLC will instead
be distributed or allocated in accordance with Section VII.B.

 

D.    Allowance; Disallowance of Claims and Interests

 

1. Allowance of Claims

 

        Except as expressly provided in the Plan, no Claim or Interest shall be
deemed Allowed by virtue of the Plan, Confirmation or any order of the
Bankruptcy Court in the Chapter 11 Cases, unless and until such Claim or
Interest is deemed Allowed under the Bankruptcy Code or the Bankruptcy Court
enters a Final Order allowing such Claim or Interest.

 

2. Disallowance of Claims

 

        All Claims held by entities against whom a Debtor, BCP Liquidating LLC,
or BCPM Liquidating LLC can assert a Cause of Action under sections 542, 543,
550, 522(f), 522(h), 544, 545, 547, 548, 549, or 724(a) of the Bankruptcy Code
shall be deemed disallowed pursuant to section 502(d) of the Bankruptcy Code,
and holders of such Claims may not vote to accept or reject the Plan, both
consequences to be in effect until such time as any Causes of Action initiated
against that entity have been settled or a Final Order entered and all sums due
to the related Debtor by that entity are turned over to such Debtor or to the
respective LLC Agent. Any and all Claims filed with the Bankruptcy Court after
the Bar Date applicable to such Claims shall be disallowed and holders of such
Claims may not vote to accept or reject the Plan.

 

 

46



--------------------------------------------------------------------------------

 

ARTICLE IX

CONDITIONS PRECEDENT TO CONFIRMATION

AND CONSUMMATION OF THE PLAN

 

A. Conditions Precedent to Confirmation

 

        The Bankruptcy Court will not enter the Confirmation Order unless and
until the following conditions have been satisfied or duly waived pursuant to
Section IX.C:

 

1. The Confirmation Order will be reasonably acceptable in form and substance to
the Debtors.

 

2. All Exhibits to the Plan are in form and substance reasonably satisfactory to
the Debtors.

 

B. Conditions Precedent to the Effective Date

 

        The Effective Date will not occur and the Plan will not be consummated
unless and until each of the following conditions have been satisfied or duly
waived pursuant to Section IX.C:

 

1. The Bankruptcy Court shall have entered an order (contemplated to be part of
the Confirmation Order) approving and authorizing the Debtors, BCP Liquidating
LLC, and BCPM Liquidating LLC to take all actions necessary or appropriate to
implement the Plan, including completion of the Restructuring Transactions and
other transactions contemplated by the Plan and the implementation and
consummation of contracts, instruments, releases, and other agreements or
documents created in connection with the Plan.

 

2. The Confirmation Order shall be a Final Order.

 

3. The BCP LLC Agreement and the BCPM LLC Agreement are fully executed;
provided, however, that the Debtors may extend the Effective Date to a later
date.

 

C. Waiver of Conditions to the Confirmation or Effective Date

 

        The conditions to Confirmation set forth in Section IX.A and the
conditions to the Effective Date set forth in Section IX.B may be waived in
whole or part by the Debtors, at any time without an order of the Bankruptcy
Court after five Business Days’ written notice of such waiver to the Creditors’
Committees. The failure to satisfy or waive a condition may be asserted by a
Debtor regardless of the circumstances giving rise to the failure of such
condition to be satisfied (including any action or inaction by the Debtors).

 

D. Effect of Nonoccurrence of Conditions to the Effective Date

 

        If each of the conditions to the Effective Date is not satisfied or duly
waived in accordance with Section IX.C, then upon motion by any of the Debtors
and upon notice to such parties in interest as the Bankruptcy Court may direct,
the Confirmation Order may be vacated by the Bankruptcy Court; provided,
however, that, notwithstanding the Filing of such motion, the Confirmation Order
may not be vacated if each of the conditions to the Effective Date is either
satisfied or duly waived before the Bankruptcy Court enters an order granting
such motion. If the Confirmation Order is vacated pursuant to this Section IX.D,
the Plan will be null and void in all respects and nothing contained in the Plan
will: (a) constitute a waiver or release of any Claims by or against, or any
Interest in, any of the Debtors; or (b) prejudice in any manner the rights of
any of the Debtors or any other party in interest; and (c) constitute an
admission, acknowledgement, offer or undertaking by any of the Debtors in any
respect.

 

47



--------------------------------------------------------------------------------

 

ARTICLE X

CRAMDOWN

 

        The Debtors request Confirmation under section 1129(b) of the Bankruptcy
Code with respect to any Impaired Class that does not accept the Plan pursuant
to section 1126 of the Bankruptcy Code. The Debtors reserve the right to modify
the Plan to the extent, if any, that Confirmation pursuant to section 1129(b) of
the Bankruptcy Code requires modification.

 

ARTICLE XI

EXCULPATION AND INJUNCTION

 

A. Exculpation

 

        BCP, BCP Finance and BCPM; the officers, directors and employees of BCP,
BCP Finance and BCPM; BCP Liquidating LLC; BCPM Liquidating LLC; the BCP LLC
Agent; the BCPM LLC Agent; the BCP LLC Managers; BCPM LLC Managers; the
Disbursing Agent; the BCP/BCP Finance Professionals (including, without
limitation, Jones, Day, Reavis & Pogue; Duane Morris LLP; Ernst & Young
Corporate Finance LLC; Edward Howard & Co.; the Taylor Companies; Taylor
Strategic Divestitures; Lemle & Kelleher LLP; and Postlethwaite & Netterville);
A.D. Little; The Sinclair Group; Chemical Market Associates, Inc.; The BCPM
Professionals (including, without limitation, Vorys, Sater, Seymour & Pease LLP;
Baker & Hostetler; Blank Rome Comisky & McCauley, LLC; Development Specialists,
Inc.); Kramer, Levin, Naftalis & Frankel; Reed Smith LLP; Chanin Capital
Partners; Curtis, Mallet-Prevost, Colt & Mosle LLP, Saul Ewing and BDO Seidman,
LLP shall neither have nor incur any liability to any Person or entity for any
act taken or omitted to be taken in connection with or related to the
formulation, preparation, dissemination, implementation, administration,
Confirmation or Consummation of the Plan, the Disclosure Statement, any
contract, instrument, release or other agreement or document created or entered
into in connection with the Plan, or any act taken or omitted to be taken in
connection with the Debtors’ Chapter 11 Cases; provided, however, that the
foregoing provisions of Section XI.A of the Plan will have no effect on: (1) the
liability of any entity that would otherwise result from the failure to perform
or pay any obligation or liability under the Plan or any contract, instrument,
release or other agreement or document to be entered into or delivered in
connection with the Plan or (2) the liability of any entity that would otherwise
result from any such act or omission to the extent that such act or omission is
determined in a Final Order to have constituted gross negligence or willful
misconduct.

 

B. Injunctions

 

1.    Except as provided in the Plan or the Confirmation Order, as of the
Effective Date, all entities that have held, currently hold or may hold a Claim
or other debt or liability that is discharged or an Interest or other right of
an equity security holder that is terminated pursuant to the terms of the Plan
will be permanently enjoined from taking any of the following actions on account
of any such discharged Claims, debts or liabilities or terminated Interests or
rights: (a) commencing or continuing in any manner any action or other
proceeding against any of the Debtors or their respective property, other than
to enforce any right pursuant to the Plan to a Distribution; (b) enforcing,
attaching, collecting or recovering in any manner any judgment, award, decree or
order against any of the Debtors or their respective property, other than as
permitted pursuant to (a) above; (c) creating, perfecting or enforcing any lien
or encumbrance against any of the Debtors or their respective property; (d)
commencing or continuing in any manner any action or proceeding (whether
directly, indirectly, derivatively or otherwise) on account of or respecting any
Cause of Action of any of the Debtors, which BCP Liquidating LLC or BCPM
Liquidating LLC, as applicable, holds exclusive authority to pursue in
accordance with the Plan; and (e) commencing or continuing any action, in any
manner, in any place that does not comply with or is inconsistent with the
provisions of the Plan.

 

 

48



--------------------------------------------------------------------------------

 

2. As of the Effective Date, all entities that have held, currently hold or may
hold any Claims, obligations, suits, judgments, damages, demands, debts, rights,
causes of action or liabilities that are released pursuant to the Plan will be
permanently enjoined from taking any of the following actions against any
released entity or its property on account of such released claims, obligations,
suits, judgments, damages, debts, rights, causes of action or liabilities: (a)
commencing or continuing in any manner any action or other proceeding; (b)
enforcing, attaching, collecting or recovering in any manner any judgment,
award, decree or order; (c) creating, perfecting or enforcing any lien or
encumbrance; and (d) commencing or continuing any action, in any manner, in any
place that does not comply with or is inconsistent with the provisions of the
Plan.

 

3. By accepting Distributions pursuant to the Plan, each holder of an Allowed
Claim receiving Distributions pursuant to the Plan will be deemed to have
specifically consented to the injunctions set forth in this Section XI.B.

 

C. Termination of Subordination Rights and Settlement of Related Claims and
Controversies

 

1. The classification and manner of satisfying all Claims and Interests under
the Plan take into consideration all subordination rights, whether arising under
general principles of equitable subordination, contract, section 510(c) of the
Bankruptcy Code or otherwise, that a holder of a Claim or Interest may have
against other Claim or Interest holders with respect to any Distribution made
pursuant to the Plan. All subordination rights that a holder of a Claim may have
with respect to any Distribution to be made pursuant to the Plan will be
discharged and terminated, and all actions related to the enforcement of such
subordination rights will be permanently enjoined. Accordingly, Distributions
pursuant to the Plan to holders of Allowed Claims will not be subject to payment
to a beneficiary of such terminated subordination rights or to levy,
garnishment, attachment or other legal process by a beneficiary of such
terminated subordination rights.

 

2. Pursuant to Bankruptcy Rule 9019 and in consideration for the distributions
and other benefits provided under the Plan, the provisions of the Plan will
constitute a good faith compromise and settlement of all Claims or controversies
relating to the subordination rights that a holder of a Claim may have with
respect to any Allowed Claim or any Distribution to be made pursuant to the Plan
on account of any Allowed Claim. The entry of the Confirmation Order will
constitute the Bankruptcy Court’s approval, as of the Effective Date, of the
compromise or settlement of all such claims or controversies and the Bankruptcy
Court’s finding that such compromise or settlement is in the best interests of
the Debtors and their respective property, Claim and Interest holders, and is
fair, equitable and reasonable.

 

ARTICLE XII

RETENTION OF JURISDICTION

 

        Notwithstanding the entry of the Confirmation Order and the occurrence
of the Effective Date, the Bankruptcy Court will retain such jurisdiction over
the Chapter 11 Cases after the Effective Date as is legally permissible,
including jurisdiction to:

 

1. Allow, disallow, determine, liquidate, classify, estimate or establish the
priority or secured or unsecured status of any Claim or Interest, including the
resolution of any request for payment of any Administrative Claim and the
resolution of any objections to the allowance, priority or classification of
Claims or Interests;

 

2. Grant or deny any applications for allowance of compensation or reimbursement
of expenses authorized pursuant to the Bankruptcy Code or the Plan for periods
ending on or before the Effective Date;

 

 

49



--------------------------------------------------------------------------------

 

3.    Resolve any matters related to the assumption, assumption and assignment
or rejection of any Executory Contract or Unexpired Lease to which any Debtor is
a party or with respect to which any Debtor may be liable and to hear, determine
and, if necessary, liquidate any Claims arising therefrom, including any Cure
Amount Claims;

 

4.    Ensure that Distributions to holders of Allowed Claims are accomplished
pursuant to the provisions of the Plan and in accordance with Proposed Treasury
Regulations section 1.468B-9(a)(3);

 

5.    Decide or resolve any motions, adversary proceedings, contested or
litigated matters and any other matters, including, without limitation, any
avoidance actions under the Bankruptcy Code and grant or deny any applications
involving any of the Debtors, the Disbursing Agent, the BCP LLC Agent or the
BCPM LLC Agent, or the BCP Liquidating LLC or the BCPM Liquidating LLC that may
be pending on the Effective Date or brought thereafter;

 

6.    Enter such orders as may be necessary or appropriate to implement or
consummate the provisions of the Plan and all contracts, instruments, releases
and other agreements or documents entered into or delivered in connection with
the Plan, the Disclosure Statement or the Confirmation Order;

 

7.    Resolve any cases, controversies, suits or disputes that may arise in
connection with the consummation, interpretation or enforcement of the Plan or
any contract, instrument, release or other agreement or document that is entered
into or delivered pursuant to the Plan or any entity’s rights arising from or
obligations incurred in connection with the Plan or such documents;

 

8.    Modify the Plan before or after the Effective Date pursuant to section
1127 of the Bankruptcy code; modify the Disclosure Statement, the Confirmation
Order or any contract, instrument, release or other agreement or document
entered into or delivered in connection with the Plan, the Disclosure Statement
or the Confirmation Order; or remedy any defect or omission or reconcile any
inconsistency in any Bankruptcy Court order, the Plan, the Disclosure Statement,
the Confirmation Order or any contract, instrument, release or other agreement
or document entered into, delivered or created in connection with the Plan, the
disclosure Statement or the Confirmation Order, in such manner as may be
necessary or appropriate to consummate the Plan;

 

9.    Issue injunction, enforce the injunctions contained in the Plan and the
Confirmation Order, enter and implement other orders to take such other actions
as may be necessary or appropriate to restrain interference by any entity with
consummation, implementation or enforcement of the Plan or the Confirmation
Order;

 

10.    Enter and implement such orders as are necessary or appropriate if the
Confirmation Order is for any reason or in any respect modified, stayed,
reversed, revoked or vacated or Distributions pursuant to the Plan are enjoined
or stayed;

 

11.    Determine any other matters that may arise in connection with or relate
to the Plan, the Disclosure Statement, the Confirmation Order or any contract,
instrument, release or other agreement or document entered into or delivered in
connection with the Plan, the Disclosure Statement or the Confirmation Order;

 

12.    Recover all Assets of each of the Debtors and property of their
respective Estates, wherever located.

 

13.    Enter a final decree closing the Chapter 11 Cases;

 

 

50



--------------------------------------------------------------------------------

 

14. Determine matters concerning any state, local and federal Taxes in
accordance with sections 346, 505 and 1146 of the Bankruptcy Code, including and
Disputed Claims for any such Tax; and

 

15. Hear and determine any other matter not inconsistent with the Bankruptcy
Code.

 

ARTICLE XIII

MISCELLANEOUS PROVISIONS

 

A. Continued Employment of Professionals

 

Unless and until the applicable LLC Agent (a) terminates the engagement of a
Professional (in accordance with the terms of such Professional’s engagement
letter and any Bankruptcy Court order governing such Professional’s employment
or compensation) that is still employed, immediately prior to the Effective
Date, by the Debtor predecessor of such LLC Agent’s Liquidating LLC or (b)
instructs such Professional concerning the performance of its services
post-Effective Date, such Professional may, in good faith, reasonably and
responsibly continue to incur expenses and perform necessary or otherwise
appropriate services in furtherance of litigation, other proceedings or other
matters, if such litigation, other proceedings or other matters, were pending
pre-Confirmation. In doing so, such Professional’s fees and expenses will
continue to have administrative priority under section 503 of the Bankruptcy
Code, subject to the applicable provisions of the Plan, the Confirmation Order
or, as applicable, the professional compensation procedures established in the
applicable Debtor’s case and any order of the Bankruptcy Court governing such
Professional’s employment and compensation. The foregoing provisions shall not
expand, limit or otherwise change the scope of any Professional’s ordinary
authority or its ordinary responsibilities and obligations to its client as a
professional services provider, nor the ordinary responsibilities and
obligations of the LLC Agent, as the client of the Professional.

 

B. Dissolution of the Creditors’ Committees

 

As of the date on which the BCP Liquidating LLC is established in accordance
with the Plan, the BCP Creditors’ Committee shall be dissolved. Upon dissolution
of the BCP Creditors’ Committee, the members thereof shall be released and
discharged of and from all further authority, duties, responsibilities and
obligations related to and arising from and in connection with the Chapter 11
Cases, and expect as otherwise provided in Section XIII.A. of the Plan, the
retention of employment of the BCP Creditors’ Committees’ attorney, financial
advisors, and other agents, shall terminate. As of the date on which the BCPM
Liquidating LLC is established in accordance with the Plan, the BCPM Creditor’s
Committee shall be dissolved. Upon dissolution of the BCPM Creditors’ Committee,
the members thereof shall be released and discharged of and from all further
authority, duties, responsibilities and obligations related to and arising from
and in connection with the Chapter 11 Cases, and except as otherwise provided in
Section XIII.A. of the Plan, the retention of employment of employment of the
BCPM Creditors’ Committees’ attorneys, financial advisors, and other agents,
shall terminate.

 

C. Modification of the Plan

 

Subject to the restrictions on modifications contained herein or set forth in
section 1127 of the Bankruptcy Code, (i) the Debtors reserve the right to alter,
amend or modify the Plan prior to the entry of the Confirmation Order and (ii)
after entry of the Confirmation Order, the Debtors (prior to the Effective Date)
and BCP Liquidating LLC and BCPM Liquidating LLC (after the Effective Date), as
the case may be, may, upon order of the Bankruptcy Court, amend or modify the
Plan, in accordance with section 1127(b) of the Bankruptcy Code, or remedy any
defect or omission or reconcile any inconsistency in the Plan in such manner as
may be necessary to carry out the purpose and intent of the Plan. A holder of an
Allowed Claim that is deemed to have accepted the Plan still shall be deemed to
have accepted the

 

51



--------------------------------------------------------------------------------

 

Plan, as modified, if the proposed modification does not materially and
adversely change the treatment of such holder.

 

D. Revocation of the Plan

 

The Debtors reserve the right to revoke or withdraw the Plan as to any or all of
the Debtors prior to the Confirmation Date. If the Debtors revoke or withdraw
the Plan as to any or all of the Debtors, or if Confirmation as to any or all of
the Debtors does not occur, then, with respect to such Debtors, the Plan will be
null and void in all respects, and nothing contained in the Plan will: (1)
constitute a waiver or release of any Claims by or against, or any Interests in,
such Debtors or (2) prejudice in any manner the rights of any Debtors or any
other party.

 

E. Severability of Plan Provisions

 

If, prior to Confirmation, any term or provision of the Plan is held by the
Bankruptcy Court to be invalid, void or unenforceable, the Bankruptcy Court will
have the power to alter and interpret such term or provision to make it valid or
enforceable to the maximum extent practicable, consistent with the original
purpose of the term or provision held to be invalid, void or unenforceable, and
such term or provision then will be applicable as altered or interpreted;
provided, however, that any such alteration or interpretation must be in form
and substance acceptable to the Debtors. Notwithstanding any such holding,
alteration or interpretation, the remainder of the terms and provisions of the
Plan will remain in full force and effect and will in no way be affected,
impaired or invalidated by such holding, alteration or interpretation. The
Confirmation Order will constitute a judicial determination and will provide
that each term and provision of the Plan, as it may have been altered or
interpreted in accordance with the foregoing, is valid and enforceable pursuant
to its terms.

 

F. Professional Fees and Expenses

 

After the Confirmation Date, the BCP LLC Agent and the BCPM LLC Agent shall, in
the ordinary course of business and without the necessity for any approval by
the Bankruptcy Court, pay the reasonable Professional Fees and expenses of the
Professionals employed by the Debtors, BCP Liquidating LLC, and BCPM Liquidating
LLC. The fees and expenses of the Disbursing Agent and the applicable LLC Agent
shall be paid in the ordinary course of business and without the need for any
approval by the Bankruptcy Court, pursuant to the terms of the Plan and the
respective BCP LLC and BCPM LLC Agreements.

 

G. Successors and Assigns

 

The rights, benefits and obligation any entity named or referred to in the Plan
will be binding on, and will inure to the benefit of, any heir, executor,
administrator, successor or assign of such entity.

 

H. Service of Certain Plan Exhibits and Disclosure Statement Exhibits

 

Because the Exhibits to the Plan are voluminous, the Exhibits are not being
served with copies of the Plan and the Disclosure Statement. Any party in
interest may review the Plan Exhibits during normal business hours (9:00 a.m. to
4:30 p.m., local time) in the Document Reviewing Centers.

 

I. Service of Documents

 

Any pleading, notice or other document required by the Plan or Confirmation
Order to be served on or delivered to any combination of the Debtor, either of
the Creditors’ Committees, or the

 

52



--------------------------------------------------------------------------------

 

BCP/BCP FINANCE:

 

David G. Heiman, Esq.

Jones, Day, Reavis & Pogue

North Point

901 Lakeside Avenue

Cleveland, Ohio 44114

(216) 586-3939 (telephone)

(216) 579-0212 (facsimile)

 

 

BCPM:

 

Robert J. Sidman, Esq.

Vorys, Sater, Seymour and Pease LLP

52 East Gay Street

Columbus, Ohio 43215

(614) 464-6422 (telephone)

(614) 719-4962 (facsimile)

 

Neil P. Olack, Esq.

Jones, Day, Reavis & Pogue

3500 SunTrust Plaza

303 Peachtree Street, N.E.

Atlanta, Georgia 30308-3242

(404) 521-3939 (telephone)

(404) 581-8330 (facsimile)

 

 

Michael D. DeBaecke, Esq.

Blank Rome Comisky & McCauley LLP

Chase Manhattan Centre

1201 Market Street, Suite 800

Wilmington, DE 19801

(302) 425-6412 (telephone)

(302) 425-6464 (facsimile)

 

 

Michael R. Lastowski, Esq. (DE 3892)

Duane Morris LLP

1100 North Market Street, Suite 1200

Wilmington, Delaware 19801

(302) 657-4942 (telephone)

(302) 657-4901 (facsimile)

 

(Counsel to BCP/BCP Finance)

 

BCP Creditors’ Committee:

 

 

(Counsel to BCPM)

 

BCPM Creditors’ Committee:

 

L. P. Harrison 3 rd , Esq.

Curtis, Mallet-Prevost, Colt & Mosle, LLP

101 Park Avenue

New York, New York 10178-0061

(212) 696-6199 (telephone)

(212) 697-1559 (facsimile)

 

Mitchell A. Seider, Esq.

Kramer Levin Naftalis & Frankel

919 Third Avenue

New York, New York 10022-3852

(212) 715-7582 (telephone)

(212) 715-8000 (facsimile)

 

Kurt F. Gwynne

Reed Smith L.L.P.

1201 Market Street, Suite 150

 

Mark Minute, Esq.

Saul Ewing LLP

Centre Square West

1500 Market Street, 38 th Floor

Philadelphia, PA 19102-2186

(302) 421-6840 (telephone)

(302) 421-5873 (facsimile)

 

(Counsel to BCPM Creditors’ Committee)

 

Wilmington, Delaware 19801

(302) 778-7550 (telephone)

(302) 778-7575 (facsimile)

 

(Counsel to BCP Creditors’ Committee)

   

 

 

 

 

 

 

 

 

 

 

53



--------------------------------------------------------------------------------

 

The United States Trustee:

 

Office of the United States Trustee

Julie Compton, Esq.

Curtis Center, Suite 950 West

Philadelphia, Pennsylvania 19106

(215) 597-5795 (facsimile)

 

 

54



--------------------------------------------------------------------------------

Dated: December 5, 2002

 

       

Respectfully submitted,

       

 

BORDEN CHEMICALS AND PLASTICS

OPERATING LIMITED PARTNERSHIP

           

By:

 

/s/    Mark J. Schneider

--------------------------------------------------------------------------------

           

Name:

 

Mark J. Schneider

           

Title:

 

President and Chief Executive Officer of

BCP Management, Inc., President of BCP Finance Corporation and sole general

partner of Borden Chemicals and Plastics Operating Limited Partnership

 

       

BCP FINANCE CORPORATION

           

By:

 

/s/    Mark J. Schneider

--------------------------------------------------------------------------------

           

Name:

 

Mark J. Schneider

           

Title:

 

President

 

       

BCP MANAGEMENT, INC.

COUNSEL:

     

By:

 

/s/    Mark J. Schneider

--------------------------------------------------------------------------------

           

Name:

 

Mark J. Schneider

           

Title:

 

President

 

Michael R. Lastowski, Esq. (DE 3892)

Duane Morris LLP

1100 North Market Street, Suite 1200

Wilmington, Delaware 19801

(302) 657-4942

 

                    - and -

 

Michael D. Debaecke, Esq. (DE 3186)

Blank Rome Comisky & McCauley LLP

Chase Manhattan Centre

1201 Market Street, Suite 800

Wilmington, DE 19801

(302) 425412

 

   

                        - and -

David G. Heiman, Esq. (OH 0038271)

Jones, Day, Reavis & Pogue

North Point

901 Lakeside Avenue

Cleveland, Ohio 44114

(216)586-3939

 

Robert J. Sidman, Esq. (OH 0017390)

Vorys, Sater, Seymour and Pease LLP

52 East Gay Street

Columbus, Ohio 43215

(614) 464-6422

Neil P. Olack, Esq. (GA 551250)

Jones, Day, Reavis & Pogue

3500 SunTrust Plaza

303 Peachtree Street, N.E.

Atlanta, Georgia 30308-3242

(404) 521-3939

 

ATTORNEYS FOR BCPM AS DEBTOR

AND DEBTOR IN POSSESSION

ATTORNEYS FOR BCP/BCP FINANCE AS

DEBTORS AND DEBTORS IN POSSESSION

   

 

55



--------------------------------------------------------------------------------

 

EXHIBIT V.E

 

PRESERVED CAUSES OF ACTION

 

1.   Any and all causes of action under section 542 of the Bankruptcy Code for
turnover of property of an Estate.

 

2.   Any and all causes of action under section 543 of the Bankruptcy Code for
turnover of property of an Estate by a custodian.

 

3.   Any and all causes of action under section 544(b) of the Bankruptcy Code,
or based upon the powers of a trustee or debtor in possession under section
544(a) of the Bankruptcy Code, for avoidance of transfers or incurred
obligations.

 

4.   Any and all causes of action under section 545 of the Bankruptcy Code for
avoidance of statutory liens on property of a Debtor or of an Estate.

 

5.   Any and all causes of action under section 547 of the Bankruptcy Code for
avoidance of preferences.

 

6.   Any and all causes of action under section 548 of the Bankruptcy Code for
avoidance of fraudulent transfers and obligations.

 

7.   Any and all causes of action under applicable non-bankruptcy law for
avoidance of fraudulent transfers and obligations.

 

8.   Any and all causes of action under section 549 of the Bankruptcy Code for
avoidance of post-petition transactions.

 

9.   Any and all causes of action under section 510 of the Bankruptcy Code for
subordination.

 

10.   Any and all causes of action, based upon the powers of a trustee or debtor
in possession under section 550 of the Bankruptcy Code, for recovery of property
or value.

 

11.   Any and all causes of action under section 553(b) of the Bankruptcy Code
for recovery of offsets.

 

12.   Any and all causes of action arising from or related to agreements,
transactions or relationships between BCP or BCPM and its suppliers and vendors.



--------------------------------------------------------------------------------

 

13.   Any and all causes of action arising from or related to agreements,
transactions or relationships between BCP and utility companies.

 

14.   Any and all causes of action arising from or related to agreements,
transactions or relationships between BCP and its customers.

 

15.   Any and all causes of action arising from or related to agreements,
transactions or relationships between BCP and its lessors.

 

16.   Any and all causes of action arising from or related to agreements,
transactions or relationships between BCP and its lessees.

 

17.   Any and all causes of action arising from or related to agreements,
transactions or relationships between BCP and railroad service providers.

 

18.   Any and all causes of action arising from or related to agreements,
transactions or relationships between BCP and customs agents.

 

19.   Any and all causes of action arising from or related to agreements,
transactions or relationships between BCP and independent sales agents.

 

20.   Any and all causes of action arising from or related to agreements,
transactions or relationships between BCP and public carriers.

 

21.   Any and all causes of action arising from or related to agreements,
transactions or relationships between BCP and mechanics, materialmen and
laborers.

 

22.   Any and all causes of action arising from or related to agreements,
transactions or relationships between BCP and warehousemen.

 

23.   Any and all causes of action arising from or related to agreements,
transactions or relationships between BCP or BCPM and purchasers, assignees or
other transferees of Assets from BCP or from BCP’s estate, or from BCPM or from
BCPM’s estate.

 

24.   Any and all causes of action arising from or related to agreements,
transactions or relationships between BCP and BCPM or any of the employees of
BCPM, except to the extent set forth in the Plan.

 

2



--------------------------------------------------------------------------------

 

25.   Any and all causes of action arising from or related to agreements,
transactions or relationships between BCP or BCPM and its insurers, or between
BCP or BCPM and any insurers of any or all of BCPM, Borden Chemical, Inc. and
Borden, Inc.

 

26.   Any and all causes of action arising from or related to agreements,
transactions or relationships between or among BCP and any or all of BCP, BCPM,
Borden Chemical, Inc. Borden, Inc., and Kohlberg, Kravis, Roberts & Co., except
to the extent set forth in the Plan.

 

27.   Any and all causes of action arising from or related to agreements,
transactions or relationships between BCP or BCPM and its prepetition or
post-petition lenders, or both.

 

28.   Any and all causes of action arising from or related to agreements,
transactions or relationships between BCP or BCPM and their respective
consultants, advisors, technicians, engineers, experts, accountants, auditors,
financial advisers, legal advisers and other service-providers, including
without limitation Professionals, “ordinary course” professionals and other
professionals, all except to the extent set forth in the Plan.

 

29.   Any and all causes of action arising from or related to the collection of
accounts receivable.

 

30.   Any and all causes of action arising from or related to the collection of
credits or similar claims arising from or related to agreements, transactions or
relationships between BCP and its suppliers, vendors, lessors, lessees, railroad
service providers, mechanics, materialmen, laborers, warehousemen, customs
agents, public carriers and utility companies.

 

31.   Any and all causes of action arising from or related to breaches of any
representation, warranty, term, provision, obligation or covenant, under any and
all agreements, transactions or relationships.

 

32.   Any and all causes of action arising from or related to BCP’s or BCPM’s
rights to indemnification, contribution, or both, from any person or entity,
under any and all agreements, transactions or relationships or under common law
or statute.

 

 

3



--------------------------------------------------------------------------------

 

33.   Any and all causes of action arising from or related to any agreements
executed in connections with acquisition- or disposition-transactions not
otherwise included among the Causes of Action set forth above.

 

34.   Any and all causes of action BCP or BCPM has asserted in actions and
proceedings pending in any and all forums, including, without limitation, causes
of action asserted in adversary proceedings in the Bankruptcy Court.

 

35.   Any and all causes of action, legal or equitable, arising under tort,
contract or otherwise, except to the extent set forth in the Plan.

 

36.   Any and all causes of action arising from or related to a certain
Indenture as of May 1, 1995.

 

 

4